Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED CREDIT AGREEMENT
among
TRICO SHIPPING AS
and
TRICO SUBSEA AS,
as Borrowers,
TRICO SUPPLY AS
and
TRICO SUBSEA HOLDING AS,
as Guarantors,
VARIOUS LENDERS,
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Book Runner
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH and BAYERISCHE
HYPO- UND VEREINSBANK AG,
as Joint Lead Arrangers
 
Dated as of September 30, 2009
 
 



 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
Section 1. Defined Terms
    1  
 
       
Section 2. Amount and Terms of Credit Facility
    18  
 
       
2.01 Loan Commitments
    18  
2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings
    19  
2.03 Notice of Borrowing
    19  
2.04 Disbursement of Funds
    19  
2.05 Notes
    20  
2.06 Pro Rata Borrowings
    21  
2.07 Interest
    21  
2.08 Interest Periods
    22  
2.09 Increased Costs, Illegality, etc.
    23  
2.10 Compensation
    25  
2.11 Change of Lending Office
    26  
2.12 Replacement of Lenders
    26  
 
       
Section 3. Commitment Commission; Reductions of Commitment
    27  
 
       
3.01 Commitment Commission
    27  
3.02 Voluntary Termination of Unutilized Commitments
    27  
3.03 Mandatory Reduction of Commitments
    27  
 
       
Section 4. Prepayments; Payments; Taxes; Voluntary Prepayments
    29  
 
       
4.01 Voluntary Prepayments
    29  
4.02 Mandatory Repayments
    30  
4.03 Method and Place of Payment
    31  
4.04 Net Payments; Taxes
    31  
 
       
Section 5. Conditions Precedent to the Restatement Effective Date
    32  
 
       
5.01 Execution of Agreement; Notes
    32  
5.02 Officer’s Certificate
    33  
5.03 Fees, etc.
    33  
5.04 Opinions of Counsel
    33  
5.05 Corporate Documents; Proceedings; etc.
    34  
5.06 Indebtedness
    34  
5.07 Amended and Restated Pledge and Security Agreement
    34  
5.08 Vessel Acquisition Agreements
    35  
5.09 Solvency Certificate
    35  
5.10 Approvals
    35  
5.11 Assignments of Earnings, Insurances and Charter
    36  
5.12 Vessel Mortgages
    36  
5.13 Certificates of Ownership; Searches; Class Certificates; Appraisal Reports
    37  
5.14 Amended and Restated Subsidiaries Guaranty
    37  

 

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
5.15 Litigation
    37  
5.16 Environmental Laws
    38  
5.17 Material Adverse Effect
    38  
5.18 No Conflicts; Margin Regulations
    38  
5.19 Factoring Agreements
    38  
5.20 No Default; Representations and Warranties
    38  
5.21 TMS Guaranty
    38  
 
       
Section 6. Conditions Precedent to each Borrowing Date
    39  
 
       
6.01 No Default; Representations and Warranties
    39  
6.02 Notice of Borrowing
    39  
 
       
Section 7. Representations, Warranties and Agreements
    39  
 
       
7.01 Corporate/Limited Liability Company/Limited Partnership Status
    39  
7.02 Corporate Power and Authority
    40  
7.03 No Violation
    40  
7.04 Governmental Approvals
    40  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    40  
7.06 Litigation
    41  
7.07 True and Complete Disclosure
    41  
7.08 Use of Proceeds; Margin Regulations
    42  
7.09 Tax Returns and Payments
    42  
7.10 Compliance with ERISA
    43  
7.11 The Security Documents
    44  
7.12 Subsidiaries
    44  
7.13 Compliance with Statutes, etc.
    44  
7.14 Investment Company Act
    44  
7.15 Environmental Matters
    44  
7.16 Labor Relations
    45  
7.17 Patents, Licenses, Franchises and Formulas
    45  
7.18 Indebtedness
    45  
7.19 Insurance
    46  
7.20 Properties
    46  
7.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    46  
7.22 Concerning the Mortgaged Vessels
    46  
7.23 Citizenship
    46  
7.24 Vessel Classification
    46  
7.25 No Immunity
    46  
7.26 Fees and Enforcement
    47  
7.27 Form of Documentation
    47  
7.28 Vessel Acquisition
    47  

 

(ii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
Section 8. Affirmative Covenants
    47  
 
       
8.01 Information Covenants
    48  
8.02 Books, Records and Inspections
    51  
8.03 Maintenance of Property; Insurance
    51  
8.04 Existence; Franchises
    51  
8.05 Compliance with Statutes, etc.
    51  
8.06 Compliance with Environmental Laws
    52  
8.07 ERISA
    52  
8.08 End of Fiscal Years
    53  
8.09 Performance of Obligations
    53  
8.10 Payment of Taxes
    53  
8.11 Additional Security; Additional Guarantors; Further Assurances
    53  
8.12 Deposit of Earnings
    55  
8.13 Ownership of Credit Parties
    55  
8.14 Use of Proceeds
    55  
8.15 Flag of Mortgaged Vessels; Vessel Classifications; Management
    56  
8.16 Vessel Acquisitions
    56  
 
       
Section 9. Negative Covenants
    56  
 
       
9.01 Liens
    56  
9.02 Sale of Collateral, etc.
    57  
9.03 Dividends
    59  
9.04 Indebtedness
    59  
9.05 Transactions with Affiliates
    60  
9.06 Consolidated Leverage Ratio
    61  
9.07 Consolidated Net Worth
    61  
9.08 Free Liquidity
    61  
9.09 Collateral Coverage
    61  
9.10 Limitations on Investments
    61  
9.11 Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc.
    62  
9.12 Limitation on Certain Restrictions on Subsidiaries
    62  
9.13 Business
    62  
9.14 ERISA
    62  
 
       
Section 10. Events of Default
    62  
 
       
10.01 Payments
    62  
10.02 Representations, etc.
    63  
10.03 Covenants
    63  
10.04 Default Under Other Agreements
    63  
10.05 Bankruptcy, etc.
    63  
10.06 ERISA
    64  
10.07 Security Documents
    64  

 

(iii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
10.08 Guaranties
    64  
10.09 Judgments
    64  
10.10 Change of Control
    64  
10.11 Parent Credit Agreement
    64  
 
       
Section 11. Administrative Agent
    65  
 
       
11.01 Appointment
    65  
11.02 Nature of Duties
    66  
11.03 Lack of Reliance on the Administrative Agent
    66  
11.04 Certain Rights of the Administrative Agent
    66  
11.05 Reliance
    67  
11.06 Indemnification
    67  
11.07 The Administrative Agent in its Individual Capacity
    67  
11.08 Holders
    67  
11.09 Resignation by the Administrative Agent
    68  
11.10 No Other Duties, etc.
    68  
 
       
Section 12. Parent Companies Guaranty
    68  
 
       
12.01 Parent Companies Guaranty
    68  
12.02 Bankruptcy
    69  
12.03 Nature of Liability
    69  
12.04 Independent Obligation
    69  
12.05 Authorization
    70  
12.06 Reliance
    70  
12.07 Subordination
    71  
12.08 Waiver
    71  
 
       
Section 13. Miscellaneous
    72  
 
       
13.01 Payment of Expenses
    72  
13.02 Right of Setoff
    73  
13.03 Notices
    74  
13.04 Benefit of Agreement; Assignments and Participations
    74  
13.05 No Waiver; Remedies Cumulative
    76  
13.06 Payments Pro Rata
    76  
13.07 Calculations; Computations
    77  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
APPOINTMENT OF PROCESS AGENT
    78  
13.09 Counterparts
    78  
13.10 Restatement Effective Date
    79  
13.11 Headings Descriptive
    79  
13.12 Amendment or Waiver; etc.
    80  
13.13 Survival
    81  
13.14 Domicile of Loans
    81  
13.15 Limitation on Additional Amounts, etc.
    81  

 

(iv)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
13.16 Confidentiality
    82  
13.17 Register
    82  
13.18 Judgment Currency
    83  
13.19 Language
    83  
13.20 Waiver of Immunity
    83  
13.21 USA PATRIOT Act Notice
    84  
13.22 Lender Consent
    84  
13.23 Trico Shipping as Agent for Borrowers
    84  
13.24 Post-Closing Actions
    84  

 

(v)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

          SCHEDULES                
SCHEDULE I
  —   Revolving Loan Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Collateral Vessels
SCHEDULE IV
  —   Vessel Acquisition Agreements
SCHEDULE V
  —   Approved Classification Societies
SCHEDULE VI
  —   ERISA
SCHEDULE VII
  —   Subsidiaries
SCHEDULE VIII
  —   Existing Indebtedness
SCHEDULE IX
  —   Insurance
SCHEDULE X
  —   Legal Name; Type of Organization and whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE XI
  —   Transactions with Affiliates
SCHEDULE XII
  —   Required Insurance

          EXHIBITS                
EXHIBIT A
  —   Amended and Restated Notice of Borrowing
EXHIBIT B
  —   Amended and Restated Note
EXHIBIT C
  —   Form of Assignment and Assumption Agreement
EXHIBIT D
  —   Form of Amended and Restated Vessel Mortgage
EXHIBIT E
  —   Refund Guarantee Assignment
EXHIBIT F-1
  —   Opinion of Vinson & Elkins L.L.P, special New York counsel to the Parent
and the Credit Parties
EXHIBIT F-2
  —   Opinion of Thommessen Krefting Greve Lund AS, Norwegian counsel to the
Credit Parties
EXHIBIT F-3
  —   Opinion of Higgs & Johnson, Bahamian counsel to the Credit Parties
EXHIBIT F-4
  —   Opinion of Seward & Kissel LLP, Vanuatuan counsel to the Credit Parties
EXHIBIT F-5
  —   Opinion of White & Case LLP, English counsel to the Administrative Agent
EXHIBIT F-6
  —   Opinion of Rishi Varma, General Counsel of the Parent
EXHIBIT G
  —   Officer’s Certificate
EXHIBIT H
  —   Form of Amended and Restated Subsidiaries Guaranty
EXHIBIT I
  —   Amended and Restated Pledge and Security Agreement
EXHIBIT J
  —   Vessel Acquisition Agreements Assignment
EXHIBIT K
  —   Solvency Certificate
EXHIBIT L-1
  —   Amended and Restated Assignment of Earnings
EXHIBIT L-2
  —   Amended and Restated Assignment of Insurance
EXHIBIT M
  —   Form of Factoring Agreement
EXHIBIT N
  —   Form of Intercompany Subordination Provisions
EXHIBIT O
  —   Form of TMS Guaranty

 

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 30, 2009, among
TRICO SUPPLY AS, a limited company organized under the laws of Norway
(“Holdings”), TRICO SUBSEA HOLDING AS, a limited company organized under the
laws of Norway (“Trico Subsea Holding”), TRICO SUBSEA AS, a limited company
organized under the laws of Norway and a wholly-owned Subsidiary of Trico Subsea
Holding (“Trico Subsea”), TRICO SHIPPING AS, a limited company organized under
the laws of Norway and a wholly-owned Subsidiary of Holdings (“Trico Shipping”,
and together with Trico Subsea each individually a “Borrower” and collectively
the “Borrowers”), the Lenders party hereto from time to time, NORDEA BANK
FINLAND PLC, NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent under the Security
Documents (in such capacity, the “Collateral Agent”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Trico Shipping, as borrower, Holdings, Trico Subsea Holding, Trico
Subsea, certain Lenders and the Administrative Agent are party to a Credit
Agreement, dated as of May 14, 2008 (as the same has been amended, modified
and/or supplemented to, but not including, the Restatement Effective Date, the
“Original Shipping Credit Agreement”);
WHEREAS, Trico Subsea, as borrower, Holdings, Trico Subsea Holding, Trico
Shipping, certain Lenders and the Administrative Agent are party to a Credit
Agreement, dated as of April 24, 2008 (as the same has been amended, modified
and/or supplemented to, but not including, the Restatement Effective Date, the
“Original Subsea Credit Agreement” and, together with the Original Shipping
Credit Agreement, the “Original Credit Agreements”);
WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreements in the form of this Agreement, and it is the intent of the parties
hereto that (a) this Agreement not constitute a novation of the obligations and
liabilities existing under the Original Credit Agreements or evidence payment or
discharge of all or any obligations and liabilities thereunder and (b) this
Agreement amends and restates the Original Credit Agreements in their entirety;
and
WHEREAS, Trico Marine Services, Inc., a Delaware corporation (the “Parent”),
Holdings, Trico Subsea Holding and the Subsidiaries Guarantors will guarantee
the obligations of the Borrowers hereunder;
NOW, THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Original Credit Agreements shall be, and hereby are, amended
and restated in their entirety as follows:
Section 1. Defined Terms As used in this Agreement, the following terms shall
have the meanings specified below:
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.05 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.05, an Affiliate of Holdings shall include any Person that directly
or indirectly owns more than 5% of any class of the capital stock of Holdings
and any officer or director of any Credit Party. A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding anything to the contrary contained above, for
purposes of Section 9.05, neither the Administrative Agent, nor the Collateral
Agent, nor any Lender (or any of their respective affiliates) shall be deemed to
constitute an Affiliate of Holdings or any other Credit Party in connection with
the Credit Documents or its dealings or arrangements relating thereto.
“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.
“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of all Mortgaged Vessels at such time.
“Aggregate Exposure” at any time shall mean the aggregate principal amount of
Loans then outstanding.
“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended or restated from time to time.
“Applicable Margin” shall mean 3.25% per annum.
“Appraisal” shall mean, with respect to a Mortgaged Vessel, an “as built,”
“desktop,” written appraisal by an Approved Appraiser of the fair market value
of such Vessel on an individual charter free basis.
“Appraised Value” of any Mortgaged Vessel at any time shall mean the average of
the fair market value of such Vessel on an individual charter free basis as set
forth on the Appraisals most recently delivered to, or obtained by, the
Administrative Agent prior to such time pursuant to Sections 5.13 and 8.01(h).
“Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and ODS Petrodata or
such other independent appraisal firm as may be reasonably acceptable to the
Administrative Agent.
“Assignment and Assumption Agreement” shall mean each Assignment and Assumption
Agreement substantially in the form of Exhibit C (appropriately completed).
“Assignments of Charters” shall mean an Amended and Restated Assignment of
Charters (existing or future) substantially in the form of Exhibit B to the
Assignment of Earnings, as modified, supplemented, amended or restated from time
to time.

 

-2-



--------------------------------------------------------------------------------



 



“Assignment of Earnings” shall mean an Amended and Restated Assignment of
Earnings substantially in the form of Exhibit L-1 as modified, supplemented,
amended or restated from time to time.
“Assignment of Insurances” shall mean an Amended and Restated Assignment of
Insurances substantially in the form of Exhibit L-2 as modified, supplemented,
amended or restated from time to time.
“Authorized Officer” shall mean, with respect to (i) the delivery of Notices of
Borrowing, the chairman of the board, managing director, director, any
president, vice president, or treasurer of the Borrower Representative, or any
other officer of the Borrower Representative designated in writing to the
Administrative Agent by the chief executive officer, president or treasurer of
the Borrower Representative as being authorized to give notices under this
Agreement, (ii) delivery of financial documents and officer’s certificates
pursuant to this Agreement, the chairman of the board, managing director,
director, the president, any vice president, the treasurer, any other financial
officer or an authorized manager of any Credit Party and (iii) any other matter
in connection with this Agreement or any other Credit Document, any officer (or
a Person or Persons so designated by any two officers) of any Credit Party, in
each case to the extent reasonably acceptable to the Administrative Agent.
“Available Commitment” shall mean (a) the sum of (x) $172,561,246 plus (y) the
product of $9,375,000 and the number of Construction Vessels that have been
delivered and become Mortgaged Vessels at or before such time minus (b) the
aggregate amount of mandatory reductions to the Available Commitment required to
be made pursuant to Section 3.03(b) or 3.03(c) at or prior to such time.
“Bankruptcy Code” shall have the meaning provided in Section 10.05.
“Borrower” or “Borrowers” shall have the meaning provided in the first paragraph
of this Agreement.
“Borrower Representative” shall have the meaning provided in Section 13.23.
“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
any Lender which has not funded its share of a Borrowing in accordance with this
Agreement) having Revolving Loan Commitments on a given date, and which have the
same Interest Period.
“Borrowing Date” shall mean each date on which Loans are incurred by either of
the Borrowers.
“Business Day” shall mean any day excluding Saturday, Sunday and any day which
shall be in the City of New York or London or Frankfurt a legal holiday or a day
on which banking institutions are authorized by law or other governmental
actions to close.
“Capitalized Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------



 



“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Parent, (ii) the board of
directors of the Parent shall cease to consist of a majority of Continuing
Directors, (iii) the Parent shall cease to own, directly or indirectly, 100% of
the voting and/or economic interests in the capital stock or other Equity
Interests of Holdings and the Borrowers, (iv) Holdings shall cease to own,
directly or indirectly, 100% of the voting and/or economic interests in the
capital stock or other Equity Interests of the Borrowers, (v) Trico Shipping
shall cease to own, directly or indirectly, 100% of the voting and/or economic
interests in the capital stock or other Equity Interests of Trico Subsea, or
(vi) the Borrowers shall cease to own, directly or indirectly, 100% of the
voting and/or economic interests of each Person which owns a Mortgaged Vessel.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, all Mortgaged
Vessels, and all cash and cash equivalents at any time delivered as collateral
hereunder.
“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.
“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of any Mortgaged Vessel other than pursuant to a charter by the
Parent or any of its Subsidiaries to any Person other than a Borrower or a
Subsidiaries Guarantor or (ii) any Event of Loss of any Mortgaged Vessel.
“Collateral Disposition Amount” shall have the meaning provided in Section
3.03(c).
“Collateral Vessels” shall mean, collectively, the 15 Vessels owned by the
Borrowers and/or the Subsidiaries Guarantors and listed on Schedule III, and,
individually, any of such Vessels.

 

-4-



--------------------------------------------------------------------------------



 



“Commitment Commission” shall have the meaning provided in Section 3.01(a).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, before deducting therefrom (i) consolidated interest expense of
Holdings and its Subsidiaries for such period, (ii) provision for taxes based on
income that were included in arriving at Consolidated Net Income for such period
and (iii) the amount of all amortization of intangibles and depreciation to the
extent that same was deducted in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or extraordinary
non-cash losses (except to the extent that any such extraordinary non-cash
losses require a cash payment in a future period) and (y) to any gains or losses
from sales of assets other than from sales of inventory in the ordinary course
of business; provided that, for purposes of Section 9.06 only, pro forma
adjustments satisfactory to the Administrative Agent shall be made for any
Vessels acquired by or delivered to the Borrowers or any Subsidiary of the
Borrowers prior to December 31, 2009 as if such Vessels were acquired or
delivered on the first day of the relevant Test Period.
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including, in any
event, without limitation, the then outstanding principal amount of all Loans,
all Capitalized Lease Obligations but excluding Indebtedness of a type described
in clause (vi) of the definition thereof and excluding the Existing Intercompany
Indebtedness) of Holdings and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP.
“Consolidated Leverage Ratio” shall mean, as at any date of determination, the
ratio of Consolidated Net Indebtedness as at such date to Consolidated EBITDA
for the Test Period most recently ended on or prior to such date.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) the net
income of any Subsidiary of Holdings shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Subsidiary of that net income is not at the date of determination permitted by
operation of its charter or any agreement, instrument or law applicable to such
Subsidiary and (ii) the net income (or loss) of any other Person acquired by
Holdings or a Subsidiary of Holdings in a pooling of interests transaction for
any period prior to the date of such acquisition shall be excluded.
“Consolidated Net Indebtedness” shall mean, on any date, (i) Consolidated
Indebtedness on such date minus (ii) unrestricted cash and cash equivalents of
Holdings and its Subsidiaries on such date.
“Consolidated Net Worth” shall mean, the Net Worth of Holdings and its
Subsidiaries determined on a consolidated basis after appropriate deduction for
any minority interests in Subsidiaries.

 

-5-



--------------------------------------------------------------------------------



 



“Construction Vessel” shall mean each of the three Vessels listed in rows 13
through 15 on Schedule III hereto prior to such Vessel’s respective Construction
Vessel Delivery Date.
“Construction Vessel Delivery Date” shall mean each date on which a Construction
Vessel (i) has been delivered to a Borrower or a Subsidiaries Guarantor,
(ii) has become a Mortgaged Vessel and (iii) the applicable requirements set
forth in Section 8.11 with respect thereto have been satisfied.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include (w) endorsements of instruments for
deposit or collection in the ordinary course of business, (x) customary and
reasonable indemnity obligations in effect on the Restatement Effective Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement, (y) any products warranties extended in the
ordinary course of business and (z) guarantees made by Holdings or any of its
Subsidiaries in respect of the obligations of any Subsidiaries of Holdings or
DeepOcean under operating leases entered into in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if the less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Continuing Directors” means the directors of the Parent on the Restatement
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent is recommended
by at least a majority of the then Continuing Directors.
“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty and each additional guaranty or additional security
document executed pursuant to Section 8.11.
“Credit Party” shall mean Holdings, Trico Subsea Holding, each Borrower, each
Subsidiaries Guarantor and, at any time, any other Subsidiary of the Parent
which is a party to any Credit Document at such time.

 

-6-



--------------------------------------------------------------------------------



 



“DeepOcean” shall mean, collectively or individually as the context may require,
DeepOcean Shipping, DeepOcean AS and their respective Subsidiaries.
“DeepOcean AS” shall mean DeepOcean AS, a limited company organized under the
laws of Norway.
“DeepOcean Indebtedness” shall mean (i) any Indebtedness of DeepOcean that is
outstanding on the Restatement Effective Date and (ii) Indebtedness secured
solely by assets owned by DeepOcean on the Restatement Effective Date.
“DeepOcean Shipping” shall mean, collectively or individually as the context may
require, DeepOcean Shipping AS, DeepOcean Shipping II AS and DeepOcean Shipping
III AS and their respective Subsidiaries.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock partnership or membership interests outstanding on or after the
Restatement Effective Date (or any options or warrants issued by such Person
with respect to its capital stock), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration (other than common equity of such
Person) any shares of any class of the capital stock of, or equity interests in,
such Person outstanding on or after the Restatement Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interests). Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made (other than common equity of such Person) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.
“Documents” shall mean the Credit Documents and the Vessel Acquisition
Agreements.
“Dollars” and the sign “$” shall each mean lawful money of the United States.
“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and Assignment of Insurances.

 

-7-



--------------------------------------------------------------------------------



 



“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Restatement Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act).
“Environmental Claim” shall mean any written claim, action, suit, cause of
action or notice by any person or entity alleging potential liability arising
out of, based on or resulting from (a) the Release into the environment, of any
Hazardous Material or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.
“Environmental Law” shall mean all applicable foreign, federal, state and local
laws and regulations having the force and effect of law relating to the
protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material.
“Equity Interests” of any Person means any and all shares, equity interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or any other Credit Party would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/100 of one percent) for
deposits of Dollars for a period equivalent to such period at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market) (the “Screen Rate”); provided that if on such Interest
Determination Date no such rate is so displayed, the Eurodollar Rate for such
period shall be (a) the arithmetic average of the rates quoted to the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
Reference Banks in the London interbank Eurodollar market at or about 11:00 A.M.
(London time) on such Interest Determination Date, in each case divided (and
rounded upward to the nearest 1/100 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurodollar funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

-8-



--------------------------------------------------------------------------------



 



“Event of Default” shall have the meaning provided in Section 10.
“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Mortgaged Vessel or the agreed or compromised total
loss of a Mortgaged Vessel; or (y) the capture, condemnation, confiscation,
requisition, seizure or forfeiture of (in each case, other than temporary
seizure for customs lasting no more than 90 days), or any taking of title to
(other than by way of a purchase), a Mortgaged Vessel. An Event of Loss shall be
deemed to have occurred: (i) in the event of an actual loss of a Mortgaged
Vessel, at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Mortgaged Vessel was last heard from;
(ii) in the event of damage which results in a constructive or compromised or
arranged total loss of a Mortgaged Vessel, at the time and on the date of the
event giving rise to such damage; or (iii) in the case of an event referred to
in clause (y) above, at the time and on the date on which such event is
expressed to take effect by the Person making the same. Notwithstanding the
foregoing, if such Mortgaged Vessel shall have been returned to any Credit Party
following any event referred to in clause (y) above prior to the date upon which
a commitment reduction is required to be made under Section 3.03 hereof, no
Event of Loss shall be deemed to have occurred by reason of such event.
“Excluded Taxes” shall have the meaning provided in Section 4.04(a).
“Existing Indebtedness” shall have the meaning provided in Section 7.18.
“Existing Intercompany Indebtedness” shall mean the TMS Intercompany
Indebtedness, the Trico Marine Cayman Intercompany Indebtedness and the Trico
Supply Intercompany Indebtedness.
“Existing Lenders” shall mean the Persons party to the Original Subsea Credit
Agreement and/or the Original Shipping Credit Agreement, as applicable, as
lenders on the Restatement Effective Date (immediately prior to giving effect
thereto).
“Existing Loans” shall mean (i) the Loans made by the Existing Lenders to Trico
Shipping pursuant to the Original Shipping Credit Agreement, of which an
aggregate principal amount of $136,061,246 is outstanding on the Restatement
Effective Date (immediately prior to giving effect thereto) and (ii) the Loans
made by the Existing Lenders to Trico Subsea pursuant to the Original Subsea
Credit Agreement, of which an aggregate principal amount of $36,500,000 is
outstanding on the Restatement Effective Date (immediately prior to giving
effect thereto).
“Factoring Agreement” shall have the meaning provided in Section 5.19.
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

-9-



--------------------------------------------------------------------------------



 



“First Post-Closing Date” shall have the meaning provided in Section 13.24(a).
“Foreign Lender” shall mean any Lender that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by Holdings or any one or more of its
Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Free Liquidity” shall mean at any time the sum of the unrestricted cash and
cash equivalents held by Holdings and its Subsidiaries (other than DeepOcean AS
and its Subsidiaries) at such time, which unrestricted cash and cash equivalents
are not subject to a Lien other than a Lien in favor of the Collateral Agent or
the Permitted Liens.
“GAAP” shall have the meaning provided in Section 13.07(a).
“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders and each party (other than any Credit Party)
party to an Interest Rate Protection Agreement or an Other Hedging Agreement to
the extent such party constitutes a Secured Creditor under the Security
Documents.
“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of each
Obligation of each of the Borrowers (including Obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due and
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) to the Lenders and
the Agents now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document to which a
Borrower is party and (ii) the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of either of the
Borrowers owing under each Interest Rate Protection Agreement and Other Hedging
Agreement entered into by either of the Borrowers with any Lender or any
affiliate thereof (even if such Lender subsequently ceases to be a Lender under
this Agreement for any reason) so long as such Lender or affiliate participates
in such Interest Rate Protection Agreement or Other Hedging Agreement and their
subsequent assigns party to any such Interest Rate Protection Agreement or Other
Hedging Agreement, if any, whether now in existence or hereafter arising.

 

-10-



--------------------------------------------------------------------------------



 



“Guarantors” shall mean the Parent, Holdings, Trico Subsea Holding and each
Subsidiaries Guarantor.
“Guaranty” shall mean each of the Parent Company Guarantees and each
Subsidiaries Guaranty.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) all Indebtedness of the types described in clause (i), (iii), (iv), (v) or
(vi) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iii) the aggregate amount of all
Capitalized Lease Obligations of such Person, (iv) all obligations of such
person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (v) all
Contingent Obligations of such Person with respect to Indebtedness of another
Person and (vi) all obligations under any Interest Rate Protection Agreement or
Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include (x) trade payables and expenses
accrued in the ordinary course of business or (y) milestone payments and similar
obligations incurred by any Person under any vessel purchase contract.
“Indemnitees” shall have the meaning provided in Section 13.01.
“Individual Exposure” of any Lender shall mean at any time, the aggregate
principal amount of Loans of such Lender then outstanding.
“Initial Borrowing Dates” shall mean the Initial Shipping Borrowing Date and the
Initial Subsea Borrowing Date.

 

-11-



--------------------------------------------------------------------------------



 



“Initial Shipping Borrowing Date” shall mean May 29, 2008.
“Initial Subsea Borrowing Date” shall mean June 24, 2008.
“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.
“Interest Period” shall have the meaning provided in Section 2.08.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
“Investments” shall have the meaning provided in Section 9.10.
“Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York Branch and
Bayerische Hypo- und Vereinsbank AG.
“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 2.12 or
Section 13.04(b).
“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failing of a Lender to make available its portion of any Borrowing required
to be made by it pursuant to the terms of this Agreement or (ii) a Lender having
notified the Borrowers and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Sections 2.01 or 2.04.
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).
“Loan” shall have the meaning provided in Section 2.01.
“Margin Stock” shall have the meaning provided in Regulation U.
“Market Disruption Event” shall mean:
(i) at or about noon New York City time on the Interest Determination Date for
the relevant Interest Period the Screen Rate is not available and none or only
one of the Reference Banks supplies a rate to the Administrative Agent to
determine the Eurodollar Rate for the relevant Interest Period; or
(ii) before close of business in New York on the Interest Determination Date for
the relevant Interest Period, the Administrative Agent receives notifications
from Lenders the sum of whose Revolving Loan Commitments at such time equals at
least 40% of the Total Commitment that (i) the cost to such Lenders of obtaining
matching deposits in the applicable interbank market for the relevant Interest
Period would be in excess of the Eurodollar Rate for such Interest Period or
(ii) such Lenders are unable to obtain funding in the applicable interbank
market.

 

-12-



--------------------------------------------------------------------------------



 



“Material Adverse Effect” shall mean a material adverse effect (w) on the rights
or remedies of the Lenders under the Credit Documents, taken as a whole, (x) or
the ability of the Credit Parties and the Parent, taken as a whole, to perform
its or their obligations to the Lenders or (y) on the property, assets,
operations, liabilities or financial condition of the Credit Parties and the
Parent, taken as a whole.
“Maturity Date” shall mean May 14, 2013.
“Mortgaged Vessels” shall mean, at any time, each Collateral Vessel which is
subject to a first priority perfected Vessel Mortgage at such time.
“Net Cash Proceeds” shall mean, with respect to any Collateral Disposition, the
aggregate cash payments (including any cash received by way of deferred payment
pursuant to a note receivable issued in connection with such Collateral
Disposition, other than the portion of such deferred payment constituting
interest or fees, but only as and when received) received by any Credit Party
from such Collateral Disposition or equity issuance, net of (i) reasonable
transaction costs (including, without limitation, reasonable attorney’s fees)
and sales commissions and (ii) the estimated marginal increase in income taxes
and any stamp tax payable by any Credit Party as a result of such Collateral
Disposition.
“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock, cumulative foreign
translation adjustments and write-downs of goodwill and/or non-amortizing
intangible assets.
“NOK” shall mean lawful money of the Kingdom of Norway.
“Non-Defaulting Lender” shall mean each Lender that is not a Defaulting Lender.
“Nordea” shall have the meaning given to such term in the first paragraph of
this Agreement.
“Note” shall have the meaning provided in Section 2.05(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03.
“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

-13-



--------------------------------------------------------------------------------



 



“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.
“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.
“Original Credit Agreements” shall have the meaning set forth in the second
recital hereto.
“Original Effective Dates” shall mean the Original Shipping Effective Date and
the Original Subsea Effective Date.
“Original Shipping Credit Agreement” shall have the meaning set forth in the
first recital hereto.
“Original Shipping Effective Date” shall mean May 14, 2008.
“Original Subsea Credit Agreement” shall have the meaning set forth in the
second recital hereto.
“Original Subsea Effective Date” shall mean April 24, 2008.
“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
“Parent” shall have the meaning provided in the fourth recital hereto.
“Parent Companies Guaranty” shall mean the guarantees of Holdings and Trico
Subsea Holding pursuant to Section 12.
“Parent Credit Agreement” shall mean the Credit Agreement, dated as of
January 31, 2008, among the Parent, certain subsidiaries of the Parent, the
financial institutions party thereto from time to time as lenders, and Nordea,
as administrative agent as amended, supplemented, modified, amended and restated
and/or refinanced in whole or in part from time to time.
“PATRIOT Act” shall have the meaning provided in Section 13.21.
“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“Permitted Liens” shall have the meaning provided in Section 9.01.

 

-14-



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA,
excluding any pension plan that is not subject to Title I or Title IV of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) Holdings or a Subsidiary of Holdings or any ERISA Affiliate, and
each such plan for the five-year period immediately following the latest date on
which Holdings or a Subsidiary of Holdings or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
“Pledge Agreement” shall have the meaning provided in Section 5.07.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.
“Projections” shall have the meaning provided in Section 7.05(d).
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including leaseholds or
licenses of land.
“Reference Banks” shall mean the Joint Lead Arrangers or such other Person that
becomes a Reference Bank pursuant to Section 2.09(f).
“Refund Guarantee” shall mean a refund guarantee issued for the benefit of
either of the Borrowers or any Subsidiary Guarantor pursuant to a Vessel
Acquisition Agreement as credit support for the shipbuilder’s obligations
thereunder.
“Refund Guarantee Assignment” shall have the meaning provided in
Section 5.08(c).
“Register” shall have the meaning provided in Section 13.17.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

-15-



--------------------------------------------------------------------------------



 



“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
“Replaced Lender” shall have the meaning provided in Section 2.12.
“Replacement Lender” shall have the meaning provided in Section 2.12.
“Required Insurance” shall have the meaning provided in Section 5.13(iv).
“Required Lenders” shall mean (i) if there are two Non-Defaulting Lenders or
less, each Non-Defaulting Lender or (ii) if there are more than two
Non-Defaulting Lenders, Non-Defaulting Lenders the sum of whose outstanding
Revolving Loan Commitments (or after the termination thereof, outstanding Loans)
represent an amount greater than 66-2/3% of the sum of the Total Commitment less
the Revolving Loan Commitments of all Defaulting Lenders (or after the
termination thereof, the total outstanding Loans of Non-Defaulting Lenders at
such time).
“Restatement Effective Date” has the meaning specified in Section 13.10.
“Returns” shall have the meaning provided in Section 7.09.
“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Revolving Loan Commitment,” as the same may be (x) reduced from time
to time pursuant to Sections 3.02 or 3.03, and/or, as a result of the
acceleration of the Loans, Section 10 or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.12 or
13.04(b).
“Scheduled Commitment Reduction” shall have the meaning provided in
Section 3.03(b).
“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.
“Second Post-Closing Date” shall have the meaning provided in Section 13.24(d).
“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean each Vessel Acquisition Agreements Assignment
(including each Refund Guarantee Assignment), the Pledge Agreement, each
Assignment of Earnings, each Assignment of Insurances, each Assignment of
Charters, the Factoring Agreement, each Vessel Mortgage and, after the execution
and delivery thereof, each additional security document executed pursuant to
Section 8.11.

 

-16-



--------------------------------------------------------------------------------



 



“Subsidiaries Guarantor” shall mean each Subsidiary of either of the Borrowers
that executes and delivers any Subsidiaries Guaranty, unless and until such time
as the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.
“Subsidiaries Guaranty” shall have the meaning provided in Section 5.14.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
“Taxes” shall have the meaning provided in Section 4.04(a).
“Test Period” shall mean each period of four consecutive fiscal quarters, in
each case taken as one accounting period.
“TMS Guaranty” shall have the meaning provided in Section 5.21.
“TMS Intercompany Indebtedness” shall mean the Indebtedness in the initial
principal amount of $395,000,000 incurred by Trico Shipping from the Parent
pursuant to a loan agreement dated May 15, 2008.
“Total Commitment” shall mean, at any time, (i) $172,561,246 minus (ii) the sum
of the aggregate amount of (x) any voluntary reductions to the Total Commitment
made pursuant to Section 3.02 at or before such time and (y) mandatory
reductions to the Total Commitment required to be made pursuant to
Section 3.03(b) or Section 3.03(c) at or before such time.
“Total Unutilized Loan Commitment” shall mean at any time, the Total Commitment
at such time less the Aggregate Exposure at such time.
“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans hereunder and (ii) the payment of fees and
expenses in connection with the foregoing.
“Trico Marine Cayman Intercompany Indebtedness” shall mean the Indebtedness in
the initial principal amount of $33,486,076.35 incurred by Holdings from Trico
Marine Cayman, L.P., acting through its general partner, Trico Holdco LLC,
pursuant to a loan agreement dated as of November 8, 2007.

 

-17-



--------------------------------------------------------------------------------



 



“Trico Shipping” shall have the meaning provided in the first paragraph of this
Agreement.
“Trico Subsea” shall have the meaning provided in the first paragraph of this
Agreement.
“Trico Subsea Holding” shall have the meaning provided in the first paragraph of
this Agreement.
“Trico Supply Intercompany Indebtedness” shall mean the Indebtedness in the
initial principal amount of $194,000,000 incurred by Holdings from Trico Marine
Operators, Inc. pursuant to a promissory note dated November 8, 2007.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“United States” and “U.S.” shall each mean the United States of America.
“Vessel” shall mean sea going vessels and tankers.
“Vessel Acquisition” shall mean the acquisition by Trico Subsea of any of the
Construction Vessels pursuant to the Vessel Acquisition Agreements.
“Vessel Acquisition Agreements” shall have the meaning provided in
Section 5.08(a).
“Vessel Acquisition Agreements Assignment” shall have the meaning provided in
Section 5.08(b).
“Vessel Mortgage” shall mean a first-priority preferred mortgage (and, in
addition, a second-priority mortgage in the case of the Mortgaged Vessels listed
in rows 8 and 10 on Schedule III) in substantially the form of Exhibit D, or
such other form as may be reasonably satisfactory to the Administrative Agent,
as such mortgage may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
Section 2. Amount and Terms of Credit Facility.
2.01 Loan Commitments. Subject to and upon the terms and conditions set forth
herein, (i) on the Restatement Effective Date, the Existing Loans shall be
continued, and remain outstanding, as Borrowings of Loans hereunder and
(ii) each Lender severally agrees to make revolving loans (each a “Loan” and,
collectively and together with the Existing Loans, the “Loans”) to the Borrowers
from time to time as requested by the Borrower Representative in the manner set
forth in Section 2.03, which Loans (A) shall be made and maintained in Dollars,
(B) shall bear interest in accordance with Section 2.07, (C) may only be
incurred on a date occurring prior to the Maturity Date and (D) shall not be
required to be made by any Lender if after giving effect thereto, (x) the
Individual Exposure of such Lender would exceed the Revolving Loan Commitment of
such Lender or (y) the Aggregate Exposure would exceed the lesser of (i) the
then applicable Total Commitment and (ii) the then applicable Available
Commitment. Within the foregoing limits and subject to the terms and conditions
hereof, the Borrowers may borrow, prepay and reborrow the Loans.

 

-18-



--------------------------------------------------------------------------------



 



2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. The
aggregate principal amount of each Borrowing shall not be less than $1,000,000.
More than one Borrowing may occur on the same date.
2.03 Notice of Borrowing. (a) Whenever a Borrower desires to request a Borrowing
hereunder, the Borrower Representative shall give the Administrative Agent at
the Notice Office at least three Business Days’ prior notice of each Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 A.M. (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.08, shall be irrevocable and shall
be given by the Borrower Representative substantially in the form of Exhibit A,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the initial Interest Period to be
applicable thereto, (iv) to which account the proceeds of such Loans are to be
deposited and (v) by which Borrower the Loans will be incurred. The
Administrative Agent shall promptly give each Lender which is required to make
Loans, notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.
(b) Without in any way limiting the obligation of the Borrower Representative to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower Representative prior to receipt of
the Notice of Borrowing. In each such case, the Borrowers hereby waive the right
to dispute the Administrative Agent’s record of the terms of such telephonic
notice of such Borrowing of Loans, absent manifest error.
2.04 Disbursement of Funds. Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each such Borrowing requested to be made on such date. All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office and the Administrative Agent will make available to
the applicable Borrower (prior to 1:00 p.m. (New York time) on such day to the
extent of funds actually received by the Administrative Agent prior to 12:00
Noon (New York time) on such day) at the Payment Office, in the account
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. If the Administrative Agent makes such corresponding
amount available to the applicable Borrower but such corresponding amount is not
in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower Representative and the Borrowers shall
severally agree to immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrowers, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
applicable Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrowers, at the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.07. Nothing in this
Section 2.04 shall be deemed to relieve any Lender of its obligation to make
Loans hereunder or to prejudice any rights the Borrowers may have against any
Lender as a result of such Lender’s failure to make Loans hereunder.

 

-19-



--------------------------------------------------------------------------------



 



2.05 Notes. (a) The Borrowers’ obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.17 and shall, if requested by
such Lender, be evidenced by a promissory note duly executed and delivered by
the Borrower Representative substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
(b) Each Note shall (i) be executed by the Borrower Representative, (ii) be
payable to such Lender and be dated the Restatement Effective Date (or, in the
case of Notes issued after the Restatement Effective Date, be dated the date of
issuance thereof), (iii) be in a stated principal amount equal to the Revolving
Loan Commitment of such Lender on the Restatement Effective Date before giving
effect to any reductions thereto on such date (or, in the case of Notes issued
after the Restatement Effective Date, be in a stated principal amount equal to
the Revolving Loan Commitment of such Lender on the date of the issuance
thereof) and be payable in the principal amount of the Loans evidenced thereby,
(iv) with respect to each Loan evidenced thereby, be payable in Dollars,
(v) mature on the Maturity Date, (vi) bear interest as provided in Section 2.07,
(vii) be subject to voluntary prepayment and mandatory repayment as provided in
Sections 4.01 and 4.02 and (viii) be entitled to the benefits of this Agreement
and the other Credit Documents.
(c) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will, prior to any transfer of any
of its Notes, endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in any such notation or endorsement shall not affect the Borrowers’
obligations in respect of such Loans.
(d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrowers shall affect or in any manner impair the obligations of the Borrowers
to pay the Loans (and all related Obligations) incurred by Borrowers that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower Representative shall promptly execute and deliver to such Lender the
requested Note in the appropriate amount or amounts to evidence such Loans;
provided that, in the case of a substitute or replacement Note, the Borrower
Representative shall have received from such requesting Lender (i) an affidavit
of loss or destruction and (ii) a customary lost/destroyed Note indemnity, in
each case in form and substance reasonably acceptable to such Borrower
Representative and such requesting Lender, and duly executed by such requesting
Lender.

 

-20-



--------------------------------------------------------------------------------



 



2.06 Pro Rata Borrowings. All Borrowings of Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
2.07 Interest. (a) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan from the date of Borrowing thereof until the
maturity thereof (whether by acceleration, prepayment or otherwise) at a rate
per annum which shall, during each Interest Period applicable thereto, be equal
to the sum of the Applicable Margin as in effect from time to time during such
Interest Period plus the Eurodollar Rate for such Interest Period.
(b) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to 2% per annum in excess of
the rate then borne by such Loans (or, if such overdue amount is not interest or
principal in respect of the Loan, 2% per annum in excess of the rates then
applicable to Eurodollar Loans at such time). Interest that accrues under this
Section 2.07(b) shall be payable on demand.
(c) Accrued (and theretofore unpaid) interest in respect of Loans shall be
payable on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.
(d) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the Loans
to be made pursuant to the applicable Borrowing and shall promptly notify the
Borrowers and the Lenders thereof. Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.
(e) All calculations of interest shall be based on a 360-day year and actual
days elapsed.

 

-21-



--------------------------------------------------------------------------------



 



2.08 Interest Periods. (a) At the time the Borrower Representative gives a
Notice of Borrowing in respect of the making of any Loan (in the case of the
initial Interest Period applicable thereto) or prior to 11:00 A.M. (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to such Loan (in the case of any subsequent Interest Period), the
Borrower Representative shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Borrower Representative, be a one, three or six-month period (or such other
period as may be agreed upon by all Lenders, it being understood, however, that
during the one-month period preceding the Maturity Date, such Borrower, with the
consent of the Administrative Agent, may select an Interest Period of less than
one month so long as such Interest Period ends no later than the Maturity Date);
provided that:
(i) all Loans comprising a Borrowing shall at all times have the same Interest
Period;
(ii) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan (if initially borrowed as a Loan), and each Interest
Period occurring thereafter in respect of such Loan shall commence on the day
immediately following the day on which the immediately preceding Interest Period
applicable thereto expires;
(iii) if any Interest Period relating to a Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
(v) no Interest Period longer than one month may be selected at any time when an
Event of Default is then in existence;
(vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date; and
(vii) the selection of Interest Periods shall be subject to the provisions of
this Section 2.08;
If by 11:00 A.M. (New York time) on the third Business Day preceding the
expiration of any Interest Period applicable to a Borrowing of Loans, the
Borrower Representative has failed to elect a new Interest Period to be
applicable to such Loans as provided above, such Borrower shall be deemed to
have elected a one month Interest Period to be applicable to such Loans
effective as of the expiration date of such current Interest Period.

 

-22-



--------------------------------------------------------------------------------



 



2.09 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto):
(i) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan because of
(x) any change since the Restatement Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
such Loan or any other amounts payable hereunder (except for the imposition of,
or any change in, the rate of any Excluded Tax), but without duplication of any
increased costs with respect to Taxes which are addressed in Section 4.04, or
(B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate, and/or (y) other circumstances arising since the
Restatement Effective Date affecting such Lender, the applicable interbank
market or the position of such Lender in such market (whether or not such Lender
was a Lender at the time of such occurrence); or
(ii) at any time after the Restatement Effective Date, that the making or
continuance of any Loan has been made unlawful by any law or governmental rule,
regulation or order (or would conflict with any governmental rule, regulation,
guideline, request or order not having the force of law but with which such
Lender customarily complies even though the failure to comply therewith would
not be unlawful);
then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the affected Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (ii) above, the Borrowers agree to pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (with the written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrowers by such Lender in accordance
with the foregoing to be, absent manifest error, final and conclusive and
binding on all the parties hereto, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 2.09(a) upon the subsequent receipt
of such notice) and (y) in the case of clause (ii) above, the Borrowers shall
take one of the actions specified in Section 2.09(b) as promptly as possible
and, in any event, within the time period required by law.

 

-23-



--------------------------------------------------------------------------------



 



(b) At any time that any Loan is affected by the circumstances described in
Section 2.09(a)(i) or (ii), the Borrowers may (and in the case of a Loan
affected by the circumstances described in Section 2.09(a)(ii) shall) either
(x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that such Borrowers
were notified by the affected Lender or the Administrative Agent pursuant to
Section 2.09(a)(i) or (ii) or (y) if the affected Loan is then outstanding, upon
at least three Business Days’ written notice to the Administrative Agent, in the
case of any Loan, repay all outstanding Borrowings which include such affected
Loans in full in accordance with the applicable requirements of Section 4.01;
provided that (i) if the circumstances described in Section 2.09(a)(ii) apply to
any Loan, the Borrowers may, in lieu of taking the actions described above,
maintain such Loan outstanding, in which case, the Eurodollar Rate shall be
determined on the basis provided in the proviso to the definition of Eurodollar
Rate, unless the maintenance of such Loan outstanding on such basis would not
stop the conditions described in Section 2.09(a)(ii) from existing (in which
case the actions described above, without giving effect to this proviso, shall
be required to be taken) and (ii) if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.09(b).
(c) If any Lender shall have determined after the Restatement Effective Date
that the adoption or effectiveness after the Restatement Effective Date of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change after the Restatement Effective Date in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or such
other corporation’s capital or assets as a consequence of such Lender’s
Revolving Loan Commitments hereunder or its obligations hereunder to the
Borrowers to a level below that which such Lender or such other corporation
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s or such other corporation’s policies
with respect to capital adequacy), then from time to time, upon written demand
by such Lender (with a copy to the Administrative Agent), accompanied by the
notice referred to in the next succeeding sentence of this clause (c), such
Borrowers agree (to the extent applicable) to pay to such Lender such additional
amount or amounts as will compensate such Lender or such other corporation for
such reduction in the rate of return to such Lender or such other corporation.
Each Lender, upon determining in good faith (and using reasonable averaging and
attribution methods) that any additional amounts will be payable pursuant to
this Section 2.09(c), will give prompt written notice thereof to the Borrowers
(a copy of which shall be sent by such Lender to the Administrative Agent),
which notice shall set forth such Lender’s basis for asserting its rights under
this Section 2.09(c) and the calculation, in reasonable detail, of such
additional amounts claimed hereunder, although the failure to give any such
notice shall not release or diminish the Borrowers obligations to pay additional
amounts pursuant to this Section 2.09(c) upon the subsequent receipt of such
notice. A Lender’s good faith determination of compensation owing under this
Section 2.09(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.

 

-24-



--------------------------------------------------------------------------------



 



(d) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:
(i) the Applicable Margin; and
(ii) the rate which is the arithmetic average of the rates (rounded upward to
the nearest 1/100 of one percent) determined by the Reference Banks on the
Interest Determination Date for such Interest Period to be that which expresses
as a percentage rate per annum the cost to each such Reference Bank of funding
its participation in that Loan for a period equivalent to such Interest Period
from whatever source it may reasonably select; provided that (x) in the event
that none or only one of the Reference Banks supplies a rate to the
Administrative Agent as contemplated by this clause (ii), the rate for each
Lender for such Interest Period shall be the rate determined on the Interest
Determination Date for such Interest Period by such Lender to be that which
expresses as a percentage rate per annum the cost to such Lender of funding its
participation in that Loan for a period equivalent to such Interest Period from
whatever source it may reasonably select, and (y) the rate provided by a
Reference Bank or Lender pursuant to this clause (ii) shall, absent manifest
error, be final and conclusive and binding on all the parties hereto and shall
not be disclosed to any other Lender and shall be held as confidential by the
Administrative Agent and the Borrowers.
(e) If a Market Disruption Event occurs and the Administrative Agent or the
Borrowers so require, the Administrative Agent and the Borrowers shall enter
into negotiations (for a period of not more than thirty days) with a view to
agreeing to a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrowers, be binding on all
parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.
(f) If any Reference Bank ceases to be a Lender under this Agreement, (x) it
shall cease to be a Reference Bank and (y) the Administrative Agent shall, with
the approval (which shall not be unreasonably withheld) of the Parent, nominate
as soon as reasonably practicable another Lender to be a Reference Bank in place
of such Reference Bank.
2.10 Compensation. The Borrowers jointly and severally agree to compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Loans but excluding loss of
anticipated profits) which such Lender may sustain in respect of Loans made to
the Borrower: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing does not occur on a date specified therefor in
a Notice of Borrowing (whether or not withdrawn by either of the Borrowers or
deemed withdrawn pursuant to Section 2.09(a)); (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 4.01, Section 4.02 or as a result of an acceleration of
the Loans pursuant to Section 10) of any of its Loans, or assignment of any of
its Loans pursuant to Section 2.12, occurs on a date which is not the last day
of an Interest Period with respect thereto; (iii) if any prepayment of any of
its Loans is not made on any date specified in a notice of prepayment given by
either of the Borrowers; or (iv) as a consequence of any other default by either
of the Borrowers to repay Loans or make payment on any Note held by such Lender
when required by the terms of this Agreement.

 

-25-



--------------------------------------------------------------------------------



 



2.11 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.09(a)(i) or (ii),
Section 2.09(b) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrowers, use reasonable good faith efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 2.11 shall affect or postpone any of the obligations of the Borrowers or
the rights of any Lender provided in Section 2.09 and Section 4.04.
2.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a)(i) or (ii),
Section 2.09(b) or Section 4.04 with respect to any Lender which results in such
Lender charging to the Borrowers increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 13.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrowers shall have the
right to either replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferee or Eligible Transferees, none of whom shall constitute
a Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that:
(i) at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Revolving Loan Commitments and
outstanding Loans of the Replaced Lender, and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum
(without duplication) of (I) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender and (II) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 3.01; and
(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Notes executed by the Borrowers, the Replacement Lender shall become
a Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 11.06 and
13.01), which shall survive as to such Replaced Lender.

 

-26-



--------------------------------------------------------------------------------



 



Section 3. Commitment Commission; Reductions of Commitment.
3.01 Commitment Commission. (a) The Borrowers agree to pay to the Administrative
Agent for distribution to each Lender which is a Non-Defaulting Lender a
commitment commission (the “Commitment Commission”), in Dollars, for the period
from and including the Restatement Effective Date to and including the Maturity
Date (or such earlier date on which the Total Commitment has been terminated)
computed at a rate per annum equal to 40% of the Applicable Margin then in
effect on the daily undrawn portion of the Total Commitment. The accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the date upon which the Total Commitment is
terminated.
(b) The Borrowers shall pay to the Administrative Agent, for the Administrative
Agent’s own account, such other fees as have been agreed to in writing by the
Borrowers and the Administrative Agent.
3.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior notice to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right, at any time or from time to time,
without premium or penalty, to terminate or reduce the Total Unutilized Loan
Commitment, in whole or in part, in integral multiples of $1,000,000 in the case
of partial reductions thereto, provided that each such reduction shall apply
proportionately to permanently reduce the Revolving Loan Commitment of each
Lender.
(b) In the event of certain refusals by a Lender as provided in Section 13.12(b)
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrowers may, subject to the requirements of Section 13.12(b) and upon five
Business Days’ written notice to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), terminate all of the Revolving Loan Commitment (if any) of such Lender
so long as all Loans, together with accrued and unpaid interest, Commitment
Commission and all other amounts, owing to such Lender are repaid concurrently
with the effectiveness of such termination (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.09, 2.10, 4.04, 11.06 and 13.01), which shall
survive as to such repaid Lender. For the avoidance of doubt, the repayment of
any Loans pursuant to this Section 3.02(b) shall not be subject to the
provisions of Section 13.06 hereof.
3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Revolving Loan Commitment of each Lender) shall terminate in its entirety on the
Maturity Date, after giving effect to all Borrowings of Loans on such date.

 

-27-



--------------------------------------------------------------------------------



 



(b) On each Quarterly Payment Date, the Available Commitment and the Total
Commitment, as applicable, shall be reduced by an aggregate principal amount as
is set forth opposite each such Quarterly Payment Date below (each such
reduction, as the same may be reduced as provided in Sections 3.03(a) or (c), a
“Scheduled Commitment Reduction”); provided that the aggregate principal amount
of the Scheduled Commitment Reductions set forth in the “Available Commitment”
column opposite the Quarterly Payment Dates for October 15, 2009 and October 30,
2009 shall be reduced by the amount by which the Net Cash Proceeds which are
applicable to the reduction of the Total Commitment and the Available Commitment
made on or before such date, if any, from the Collateral Disposition (other than
a Collateral Disposition constituting an Event of Loss) of the M/V Northern
Clipper or M/V Northern Challenger exceeds the relevant Collateral Disposition
Amount (each, a “Collateral Disposition Reduction”); provided, further, that
each such Collateral Disposition Reduction shall be applied in direct order of
maturity first to reduce the Scheduled Commitment Reduction on October 15, 2009
and second to reduce the Scheduled Commitment Reduction on October 30, 2009:

                      Amount   Quarterly Payment Date   Available Commitment    
Total Commitment  
 
               
October 15, 2009
  $ 4,535,375     $ 0  
 
               
October 28, 2009
  $ 4,535,375     $ 0  
 
               
December 31, 2009
  $ 9,070,750     $ 7,561,246  
 
               
March 31, 2010
  $ 9,070,750     $ 0  
 
               
June 30, 2010
  $ 9,070,750     $ 0  
 
               
September 30, 2010
  $ 7,442,450     $ 7,500,000  
 
               
December 31, 2010
  $ 7,442,450     $ 7,500,000  
 
               
March 31, 2011
  $ 7,442,450     $ 7,500,000  
 
               
June 30, 2011
  $ 7,442,450     $ 7,500,000  
 
               
September 30, 2011
  $ 7,442,450     $ 7,500,000  
 
               
December 31, 2011
  $ 7,442,450     $ 7,500,000  
 
               
March 31, 2012
  $ 7,442,450     $ 7,500,000  
 
               
June 30, 2012
  $ 7,442,450     $ 7,500,000  
 
               
September 30, 2012
  $ 7,442,450     $ 7,500,000  
 
               
December 31, 2012
  $ 7,442,450     $ 7,500,000  
 
               
March 31, 2013
  $ 7,442,450     $ 7,500,000  

 

-28-



--------------------------------------------------------------------------------



 



(c) In addition to, but without duplication of, any other mandatory repayments
or commitment reductions required pursuant to this Section 3.03, on (i) the
Business Day of any Collateral Disposition involving a Mortgaged Vessel (other
than a Collateral Disposition constituting an Event of Loss) and (ii) the
earlier of (A) the date which is 180 days following any Collateral Disposition
constituting an Event of Loss involving a Mortgaged Vessel and (B) the date of
receipt by the Borrowers, any of their respective Subsidiaries or the
Administrative Agent of the insurance proceeds relating to such Event of Loss,
the Total Commitment and the Available Commitment shall be permanently reduced
by (x) an amount equal to the Total Commitment, multiplied by a percentage
thereof, expressed as a fraction, the numerator of which is the Appraised Value
(determined on the basis of the most recently obtained Appraisals) of such
Mortgaged Vessel subject to such Collateral Disposition and the denominator of
which is the Aggregate Appraised Value (determined on the basis of the most
recently obtained Appraisals) of all Mortgaged Vessels owned by the Borrowers
and the Subsidiaries Guarantors at such time (the “Collateral Disposition
Amount”), or (y) prior to the delivery of all the Construction Vessels, if
greater, in the case of M/V Northern Princess or M/V Northern Queen, 30% of the
Net Cash Proceeds of such Collateral Disposition, or (z) if greater, in the case
of M/V Northern Clipper or M/V Northern Challenger, 100% of the Net Cash
Proceeds of such Collateral Disposition.
(d) Each reduction to, or termination of, the Total Commitment and the Available
Commitment pursuant to Sections 3.02 or 3.03(c) shall be applied to reduce
future Scheduled Commitment Reductions on a pro rata basis (based upon the then
applicable amounts of such Scheduled Commitment Reductions).
(e) Each reduction to, or termination of, the Total Commitment pursuant to this
Section 3.03 shall be applied to proportionately reduce or terminate, as the
case may be, the Revolving Loan Commitment of each Lender.
Section 4. Prepayments; Payments; Taxes; Voluntary Prepayments.
4.01 Voluntary Prepayments. (a) The Borrowers shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions:
(i) the Borrowers shall give the Administrative Agent prior to 12:00 Noon (New
York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of their intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;

 

-29-



--------------------------------------------------------------------------------



 



(ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount as is reasonably acceptable to the
Administrative Agent;
(iii) at the time of any prepayment of Loans pursuant to this Section 4.01 on
any date other than the last day of the Interest Period applicable thereto, the
Borrowers shall pay the amounts, if any, required to be paid pursuant to
Section 2.10; and
(iv) each prepayment pursuant to this Section 4.01(a) in respect of any Loans
shall be applied pro rata among such Loans, provided that at the Borrowers’
election in connection with any prepayment of Loans pursuant to this
Section 4.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Loan of a Defaulting Lender.
(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.09), together with accrued and unpaid interest, fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 13.12(b), so long as (A) the Revolving Loan
Commitment of such Lender is terminated concurrently with such prepayment (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (B) the consents, if any, required under Section 13.12(b)
in connection with the prepayment pursuant to this clause (b) have been
obtained. For the avoidance of doubt, the repayment of any Loans pursuant to
this Section 4.01(b) shall not be subject to the provisions of Section 13.06
hereof.
4.02 Mandatory Repayments. (a) On any day on which the Aggregate Exposure (after
giving effect to all other repayments thereof on such date) exceeds the lesser
of (i) the then applicable Total Commitment and (ii) the then applicable
Available Commitment due to any mandatory reductions of Revolving Loan
Commitments made pursuant to Section 3.03, and within two (2) Business Days for
any other event causing the Aggregate Exposure (after giving effect to all other
repayment thereof as such date) to exceed the lesser of (i) the then applicable
Total Commitment and (ii) the then applicable Available Commitment (including as
a consequence of currency exchange rate fluctuations), the Borrowers shall repay
on such date the principal of Loans in an amount equal to such excess.
(b) With respect to each repayment of Loans required by this Section 4.02, the
Borrowers may designate the specific Borrowing or Borrowings pursuant to which
such Loans were made, provided that (i) repayments of Loans pursuant to this
Section 4.02 may only be made on the last day of an Interest Period applicable
thereto unless all Loans with Interest Periods ending on such date of required
repayment have been paid in full and (ii) each repayment of any Loans comprising
a Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

 

-30-



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Loans shall be repaid in full on the Maturity
Date.
4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, (a) all Obligations under this Agreement and under any Note shall be the
obligation of the Borrowers and (b) all payments under this Agreement and under
any Note shall be made to the Administrative Agent for the account of the Lender
or Lenders entitled thereto not later than 10:00 A.M. (New York time) on the
date when due and shall be made in Dollars in immediately available funds at the
Payment Office. Any payments under this Agreement or under any Note which are
made later than 10:00 A.M. (New York time) on any day shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
4.04 Net Payments; Taxes. (a) All payments made by any Credit Party hereunder or
under any other Credit Document will be made without setoff, counterclaim or
other defense. Except as provided in Section 4.04(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrowers hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed (in lieu of net income
taxes), by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the principal office or applicable lending office of the
Administrative Agent or the Lender, as the case may be, is located, and (iii) in
the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender designates a new
lending office or is attributable to such Foreign Lender’s failure to comply
with Section 4.04(b), except to the extent that such Foreign Lender was entitled
at the time of the designation of the new lending office to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 4.04(a) (collectively, the “Excluded Taxes”)), and all interest,
penalties or similar liabilities with respect to such non-Excluded Taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-Excluded Taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are required to be
deducted or withheld, the Borrowers agree to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrowers will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts or other evidence of such payment reasonably
acceptable to the Administrative Agent. The Borrowers jointly and severally
agree to indemnify and hold harmless each Lender, and reimburse such Lender upon
its written request, for the amount of any Taxes so levied or imposed and paid
by such Lender; provided that, no Lender shall be indemnified for any Taxes
hereunder unless such Lender shall make written demand on the Borrowers for
reimbursement hereunder no later than 180 days after the earlier of (i) the date
on which such Lender makes payment of such Taxes and (ii) the date on which the
relevant jurisdiction or any political subdivision or taxing authority thereof
makes initial written demand upon such Lender for payment of such Taxes.

 

-31-



--------------------------------------------------------------------------------



 



(b) Each Lender agrees to use reasonable efforts (consistent with the legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Borrowers any
information, in each case, as reasonably requested by the Borrowers that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Taxes; provided, however, that nothing in this Section 4.04(b) shall
require a Lender to disclose any confidential information (including, without
limitation, its tax returns or its calculations).
(c) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrowers or with respect to which the Borrowers have paid additional
amounts pursuant to this Section 4.04, it shall pay to the Borrowers an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant jurisdiction or any political
subdivision or taxing authority thereof with respect to such refund), provided,
however, that (i) the Administrative Agent or Lender, as the case may be, may
determine, in its sole discretion consistent with the policies of the
Administrative Agent or Lender, as the case may be, whether to seek a refund;
and (ii) the Borrowers, upon the request of the Administrative Agent or such
Lender, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to the Borrowers or any other
Person.
Section 5. Conditions Precedent to the Restatement Effective Date. The
occurrence of the Restatement Effective Date pursuant to Section 13.10 and
(i) the continuation of the Existing Loans as Loans hereunder and (ii) the
obligation of each Lender to make Loans on and after the Restatement Effective
Date are subject to the satisfaction or waiver of the following conditions:
5.01 Execution of Agreement; Notes. On or prior to the Restatement Effective
Date, (x) this Agreement shall have been executed and delivered as provided in
Section 13.10 and (y) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested same, the
appropriate Notes executed by the Borrower Representative, in each case in the
amount, maturity and as otherwise provided herein.

 

-32-



--------------------------------------------------------------------------------



 



5.02 Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from an Authorized
Officer of the Borrower Representative certifying that the conditions set forth
in Sections 5.03, 5.10, 5.15, 5.16, 5.17, 5.18 and 5.20 are satisfied on the
Restatement Effective Date (to the extent that, in each case, such conditions
are not required to be acceptable (reasonably or otherwise) to the
Administrative Agent).
5.03 Fees, etc. On or prior to the Restatement Effective Date, the Borrowers
shall have paid to the Administrative Agent and the Lenders all costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses of
outside counsel to the Administrative Agent) payable to the Administrative Agent
and the Lenders to the extent then due.
5.04 Opinions of Counsel. On the Restatement Effective Date, the Administrative
Agent shall have received (i) from Vinson & Elkins L.L.P., special New York
counsel to each Credit Party, a favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Restatement Effective
Date covering the matters set forth in Exhibit F-1 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (ii) subject to Section 13.24, from Thommessen Krefting
Greve Lund AS, Norwegian counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Restatement Effective Date (or the First Post-Closing Date, as applicable)
covering the matters set forth in Exhibit F-2 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (iii) subject to Section 13.24, from Higgs & Johnson, Bahamian counsel
to each Credit Party, a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent and addressed to the Administrative Agent
and each of the Lenders and dated the Restatement Effective Date (or the First
Post-Closing Date, as applicable) covering the matters set forth in Exhibit F-3
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (iv) subject to Section 13.24, from
Seward & Kissel LLP, Vanuatu maritime counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and addressed to the Administrative Agent and each of the Lenders and
dated the Restatement Effective Date (or the First Post-Closing Date, as
applicable) covering the matters set forth in Exhibit F-4 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (v) subject to Section 13.24, White & Case LLP, London
Office, English counsel to the Administrative Agent a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Restatement Effective Date (or the First Post-Closing Date, as applicable)
covering the matters set forth in Exhibit F-5 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request and (vi) Rishi Varma, General Counsel to the Parent a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters set forth in Exhibit F-6 and
such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.

 

-33-



--------------------------------------------------------------------------------



 



5.05 Corporate Documents; Proceedings; etc. (a) On the Restatement Effective
Date, the Administrative Agent shall have received a certificate from the Parent
and each Credit Party, dated the Restatement Effective Date, signed by an
Authorized Officer of such entity, and attested to by the Secretary or any
Assistant Secretary (or if such entity does not have a Secretary or Assistant
Secretary, any other officer or director of such entity) of such entity,
substantially in the form of Exhibit G, with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of such entity and the resolutions of such entity
referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent; provided that each of the Borrowers,
Holdings and Trico Subsea Holding shall only be required to deliver to the
Administrative Agent on the Restatement Effective Date a certificate, dated the
Restatement Effective Date, signed by an Authorized Officer of such Credit Party
confirming that there have been no changes to the Certificate of Incorporation
or By-laws (or equivalent organizational documents) since the effective date of
the Original Shipping Credit Agreement or the Original Subsea Credit Agreement,
as applicable, together with resolutions referred to in such certificate, and
the foregoing shall be reasonably acceptable to the Administrative Agent.
(b) On the Restatement Effective Date, all corporate, limited liability company,
partnership and legal proceedings, and all instruments and agreements in respect
of the Parent in connection with the transactions contemplated by this Agreement
and the other Credit Documents, shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of corporate, limited liability company and partnership proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.
5.06 Indebtedness. Except for the Existing Indebtedness set forth on Schedule
VIII, on the Restatement Effective Date, neither Holdings nor any other Credit
Party has any outstanding preferred equity, Indebtedness or contingent
liabilities, except for Indebtedness incurred pursuant to this Agreement, and
all equity interests of each Subsidiaries Guarantor shall be owned directly or
indirectly by the Borrowers, in each case free and clear of Liens (other than
Permitted Liens) and all equity interests of the Borrowers shall be owned
directly or indirectly by Holdings free and clear of Liens (other than Permitted
Liens).
5.07 Amended and Restated Pledge and Security Agreement. On the Restatement
Effective Date, each Credit Party shall have (x) duly authorized, executed and
delivered the Amended and Restated Pledge and Security Agreement substantially
in the form of Exhibit I (as modified, supplemented or amended from time to
time, the “Pledge Agreement”) and shall have (A) delivered to the Collateral
Agent, as pledgee, all the certificated Pledged Securities referred to therein,
together with executed and undated stock powers in the case of capital stock
constituting Pledged Securities, and (B) otherwise complied with all of the
requirements set forth in the Pledge Agreement and (y) duly authorized, executed
and delivered any other related documentation necessary or advisable to perfect
the Lien on the Pledge Agreement Collateral referred to in the Pledge Agreement
in the respective jurisdictions of formation of the Credit Parties; provided,
however, that notwithstanding the foregoing, Holdings shall only be required to
pledge the equity interests it holds in Trico Shipping and its Subsidiaries,
with the exception of DeepOcean.

 

-34-



--------------------------------------------------------------------------------



 



5.08 Vessel Acquisition Agreements. (a) On or prior to the Restatement Effective
Date, the Administrative Agent shall have received copies of the material
documentation in existence on the date of this Agreement for the acquisition of
the Construction Vessels (such contracts and agreements listed on Schedule IV
hereto, the “Vessel Acquisition Agreements”), and all shall be in full force and
effect.
(b) On or prior to the Restatement Effective Date, Trico Subsea shall have
(i) duly authorized, executed and delivered the Amended and Restated Vessel
Acquisition Agreements Assignment substantially in the form of Exhibit J hereto
(as modified, supplemented or amended from time to time, the “Vessel Acquisition
Agreements Assignment”) (it being understood that such assignments shall become
effective only when the requisite consents thereto shall have become effective),
(ii) taken all actions necessary or advisable to perfect the Lien on the
collateral described therein and (iii) used its commercially reasonable efforts
to obtain and deliver the consents substantially in the form of Exhibit A to
Exhibit J hereto (as modified, supplemented or amended from time to time, each a
“Consent to Assignment of Vessel Acquisition Agreements Assignment”) required
for the assignment of each of the Vessel Acquisition Agreements to the
Collateral Agent pursuant to a Vessel Acquisition Agreements Assignment.
(c) On the Restatement Effective Date, Trico Subsea shall have (x) duly
authorized, executed and delivered the Amended and Restated Refund Guarantee
Assignment substantially in the form of Exhibit E hereto (as modified,
supplemented or amended from time to time, the “Refund Guarantee Assignments”)
(it being understood that such assignments shall become effective only when the
requisite consents thereto shall have become effective), (y) take all actions
necessary or advisable to perfect the Lien on the collateral described therein
and (z) subject to Section 13.24, obtained and delivered all necessary consents
required for the assignment of each Refund Guarantee to the Collateral Agent.
5.09 Solvency Certificate. On the Restatement Effective Date, the Administrative
Agent shall have received a solvency certificate from a senior executive officer
of Holdings, substantially in the form of Exhibit K, which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Restatement
Effective Date, setting forth the conclusion that, after giving effect to the
Borrowings, if any, on the Restatement Effective Date, Holdings individually,
and Holdings and its Subsidiaries taken as a whole, are not insolvent and will
not be rendered insolvent by the incurrence of such indebtedness, and will not
be left with unreasonably small capital with which to engage in their respective
businesses and will not have incurred debts beyond their ability to pay such
debts as they mature.
5.10 Approvals. On or prior to the Restatement Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Loans, and the granting of Liens under the Credit Documents
(other than the registration of the Vessel Mortgages in respect of the
Construction Vessels or as otherwise provided in Sections 5.08(b) and (c)) shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the making of the Loans and the performance by the Credit
Parties of the Credit Documents. On the Restatement Effective Date, there shall
not exist any judgment, order, injunction or other restraint issued or filed or
a hearing seeking injunctive relief or other restraint pending or notified,
prohibiting or imposing materially adverse conditions upon the making of the
Loans or the performance by the Credit Parties of their obligations under the
Credit Documents.

 

-35-



--------------------------------------------------------------------------------



 



5.11 Assignments of Earnings, Insurances and Charter. On the Restatement
Effective Date, Trico Subsea shall have duly authorized, executed and delivered,
in respect of M/V Trico Sabre, an Assignment of Earnings substantially in the
form of Exhibit L-1, an Assignment of Insurances substantially in the form of
Exhibit L-2 and an Assignment of Charters (existing or future) substantially in
the form of Exhibit B to the Assignment of Earnings for any charter or other
similar contract that has as of the Restatement Effective Date a remaining term
of twelve (12) months or greater, including any extension option, granted by
Trico Subsea, and shall use commercially reasonable efforts to provide
appropriate notices and consents relating thereto, together covering all of
Trico Subsea’s present and future Earnings and Insurance Collateral, in each
case together with:
(i) proper Financing Statements (Form UCC-1) fully executed for filing under the
UCC or in other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Assignment of Earnings, Assignment of Charters and the Assignment of Insurances;
(ii) certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements that name Trico
Subsea as debtor and that are filed in Washington D.C., together with copies of
such other financing statements (none of which shall cover the Collateral,
except to the extent evidencing Permitted Liens, unless the Collateral Agent
shall have received Form UCC-3 Termination Statements (or such other termination
statements as shall be required by local law) fully executed for filing if
required by applicable laws in respect thereof); and
(iii) evidence that all other actions necessary to perfect and protect the
security interests purported to be created by the Assignment of Earnings, the
Assignment of Insurances and the Assignment of Charters have been taken.
5.12 Vessel Mortgages. On the Restatement Effective Date, subject to Section
13.24, (i) Trico Shipping shall have duly authorized, executed and delivered,
and caused to be recorded in the appropriate vessel registry, Vessel Mortgages,
amendments to the Vessel Mortgages or amendments and restatements of the Vessel
Mortgages, as applicable, (as the same have been amended, modified and/or
supplemented to, but not including, the Restatement Effective Date) with respect
to each of the Mortgaged Vessels listed in rows 1 through 12 on Schedule III in
a manner reasonably satisfactory to the Administrative Agent, (ii) Trico Subsea
shall have duly authorized, executed and delivered, and caused to be recorded in
the appropriate vessel registry a Vessel Mortgage with respect to each such
Collateral Vessel that has been delivered to Trico Subsea on the Restatement
Effective Date, if any, and (iii) the Vessel Mortgages shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest in, and lien upon, such Collateral
Vessels, subject only to Permitted Liens. Except as specifically provided above,
all filings, deliveries of instruments and other actions necessary or desirable
in the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.

 

-36-



--------------------------------------------------------------------------------



 



5.13 Certificates of Ownership; Searches; Class Certificates; Appraisal Reports.
On the Restatement Effective Date, the Administrative Agent shall have received
each of the following with respect to each Mortgaged Vessel:
(i) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of each Mortgaged Vessel by the Borrowers or the relevant
Subsidiaries Guarantor;
(ii) the results of maritime registry searches with respect to each Mortgaged
Vessel, indicating no record liens other than Liens in favor of the Collateral
Agent and/or the Lenders and Permitted Liens;
(iii) class certificates from a classification society listed on Schedule V
hereto or another classification society reasonably acceptable to the Collateral
Agent, indicating that each Mortgaged Vessel meets the criteria specified in
Section 7.24; and
(iv) a report, in form and scope reasonably satisfactory to the Administrative
Agent, from a firm of independent marine insurance brokers reasonably acceptable
to the Administrative Agent with respect to the insurance maintained by the
Credit Parties (other than the Parent) in respect of each Mortgaged Vessel,
together with a certificate from such broker certifying that such insurances,
(i) are placed with such insurance companies and/or underwriters and/or clubs,
in such amounts, against such risks, and in such form, as are customarily
insured against by similarly situated insureds by similarly situated insurers
for the protection of the Administrative Agent and/or the Lenders as mortgagee,
(ii) conform with the insurance requirements of each respective Vessel Mortgage
and (iii) include, without limitation, hull and machinery, war risks, mortgagee
additional peril, protection and indemnity and reimbursement of costs of
mortgagee interest insurance (the “Required Insurance”).
5.14 Amended and Restated Subsidiaries Guaranty. On the Restatement Effective
Date, each Subsidiary of Trico Shipping (other than Trico Subsea Holding, Trico
Subsea and DeepOcean Shipping) and Trico Subsea shall have duly authorized,
executed and delivered to the Administrative Agent the Amended and Restated
Subsidiaries Guaranty substantially in the form of Exhibit H (as modified,
supplemented or amended from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.
5.15 Litigation. On the Restatement Effective Date, no actions, suits,
investigations or proceedings of any Credit Party by any entity (private or
governmental) shall be pending or, to the knowledge of any Credit Party,
(x) threatened with respect to (i) any Collateral Vessel or (ii) any Document,
or (y) which could be reasonably to have a Material Adverse Effect.

 

-37-



--------------------------------------------------------------------------------



 



5.16 Environmental Laws. On the Restatement Effective Date, there shall not
exist any condition or occurrence on or arising from any Collateral Vessel or
any other property owned or operated or occupied by either of the Borrowers or
any of their respective Subsidiaries that (i) results in noncompliance by either
of the Borrowers or such Subsidiary with any applicable Environmental Law that
has had, or could reasonably be expected to have, a Material Adverse Effect or
(ii) could reasonably be expected to form the basis of an Environmental Claim
against either of the Borrowers or any of their respective Subsidiaries or any
property of either of the Borrowers or any of their respective Subsidiaries
(including, without limitation, any Collateral Vessel) and such Environmental
Claim could reasonably be expected to have, a Material Adverse Effect.
5.17 Material Adverse Effect. On the Restatement Effective Date and after giving
effect to the related Borrowing, nothing shall have occurred that has had, or
could reasonably be expected to have, a Material Adverse Effect.
5.18 No Conflicts; Margin Regulations. (a) Neither the occurrence of Restatement
Effective Date nor the occurrence of any Vessel Acquisition on or before the
Restatement Effective Date shall have resulted in any material conflict with,
and there shall be no material default on the Restatement Effective Date under,
any material agreement of Holdings or any Credit Party (including, without
limitation, the Vessel Acquisition Agreements).
(b) On the Restatement Effective Date, all Loans shall be in full compliance
with all applicable requirements of law including, but without limitation, the
provisions of Regulations U and X of the Board of Governors of the Federal
Reserve System.
(c) On the Restatement Effective Date, Borrowers shall be in compliance with the
requirements of Section 9.09.
5.19 Factoring Agreements. On the Restatement Effective Date, subject to Section
13.24(c), each of the Borrowers shall have duly authorized, executed and
delivered, and caused to be recorded in the appropriate vessel registry a
Factoring Agreement substantially in the form of Exhibit M (as modified,
supplemented or amended from time to time, the “Factoring Agreement”).
5.20 No Default; Representations and Warranties. Both before and after giving
effect to the Restatement Effective Date (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Parent and
the Credit Parties contained herein or in any other Credit Document shall be
true and correct in all material respects (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
5.21 TMS Guaranty. On the Restatement Effective Date, the Parent shall have duly
authorized, executed and delivered the Guaranty in favor of the Administrative
Agent substantially in the form of Exhibit O (as modified, supplemented or
amended from time to time, the “TMS Guaranty”).

 

-38-



--------------------------------------------------------------------------------



 



Section 6. Conditions Precedent to each Borrowing Date. The obligation of each
Lender to make Loans on each Borrowing Date is subject at the time of the making
of such Loans to the satisfaction or waiver of the following conditions:
6.01 No Default; Representations and Warranties. At the time of each such Loan
and also after giving effect thereto (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties and
the Parent contained herein or in any other Credit Document shall be true and
correct in all material respects both before and after giving effect to such
Loan with the same effect as though such representations and warranties had been
made on the date of such Loan (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
6.02 Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing required by Section 2.03(a).
The acceptance of the proceeds of each Loan shall constitute a representation
and warranty by the Borrowers to the Administrative Agent and each of the
Lenders that all of the conditions specified in Sections 5 and 6 applicable to
such Borrowing have been satisfied or waived as of that time. All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in Sections 5 and 6 unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.
Section 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings and
the Borrowers makes the following representations, warranties and agreements on
the Restatement Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans, with each
Borrowing on or after the Restatement Effective Date being deemed to constitute
a representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Restatement Effective
Date and on the date of such Borrowing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
7.01 Corporate/Limited Liability Company/Limited Partnership Status. Each Credit
Party (i) is duly organized and validly existing, as the case may be, in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) has the corporate or other applicable power and authority to own its
property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

-39-



--------------------------------------------------------------------------------



 



7.02 Corporate Power and Authority. Each Credit Party has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets of Holdings or its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which Holdings or its Subsidiaries is a party or by
which it or any material portion of its property or assets is bound or to which
it may be subject or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws (or equivalent organizational documents) of
Holdings or its Subsidiaries.
7.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for those
that have otherwise been obtained or made on or prior to the Restatement
Effective Date), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, Holdings or its Subsidiaries to authorize, or is required to be obtained or
made by, or on behalf of, Holdings or its Subsidiaries in connection with,
(i) the execution, delivery and performance of any Credit Document (other than
such filings, recordations or registrations as may be required to perfect a Lien
in the Collateral granted pursuant to the Credit Documents) or (ii) the
legality, validity, binding effect or enforceability of any Credit Document.
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The unaudited consolidated balance sheet of Holdings and
its Subsidiaries for the fiscal year ended on December 31, 2008, and the related
consolidated statements of income, cash flows and shareholders’ equity of
Holdings and its Subsidiaries for such fiscal year or fiscal quarter ended on
such dates, as the case may be, copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Restatement Effective Date,
present fairly in all material respects the consolidated financial position of
Holdings and its Subsidiaries at the dates of such balance sheets and the
consolidated results of the operations of Holdings and its Subsidiaries for the
periods covered thereby. All of the foregoing historical financial statements
have been prepared in accordance with GAAP consistently applied.

 

-40-



--------------------------------------------------------------------------------



 



(b) On and as of the Restatement Effective Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens to be created by the Credit Parties in connection therewith
pursuant to the Security Documents, Holdings and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the incurrence of
such Indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature; provided that it is
understood that certain of the agreements pursuant to which the outstanding
DeepOcean Indebtedness was issued will mature in January, 2010 and, as of the
Restatement Effective Date, the borrowers thereunder may not be able to arrange
refinancings of such DeepOcean Indebtedness.
(c) Except as fully disclosed in the balance sheets delivered pursuant to
Section 7.05(a), there were as of the Restatement Effective Date no liabilities
or obligations with respect to Holdings or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would be materially
adverse to the Credit Parties taken as a whole. As of the Restatement Effective
Date neither Holdings nor either of the Borrowers know of any reasonable basis
for the assertion against any Credit Party of any liability or obligation of any
nature that is not fully disclosed (including, without limitation, as to the
amount thereof) in the balance sheets delivered pursuant to Section 7.05(a)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
(d) On and as of the Restatement Effective Date, detailed projected consolidated
financial statements of each of the Borrowers for the five fiscal years ended
after January 1, 2009 (the “Projections”) which have been delivered to the
Administrative Agent and the Lenders prior to the Restatement Effective Date
were prepared in good faith and are based on reasonable assumptions, and there
are no statements or conclusions in any of the Projections which are based upon
or include information known to Holdings to be misleading in any material
respect or which fail to take into account material information known to
Holdings regarding the matters reported therein; it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from the projected results.
(e) Since December 31, 2008, no event has occurred or other circumstances arisen
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
7.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrowers, threatened (A) with respect to the
(i) Vessel Acquisitions, (ii) any Mortgaged Vessel or (iii) any Document, or
(B) that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
7.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Credit Parties in writing to the Administrative
Agent or any Lender (including, without limitation, all information contained in
the Credit Documents but excluding all Projections) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of any Credit Party in writing
to the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.

 

-41-



--------------------------------------------------------------------------------



 



7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans shall be
used (i) to pay fees and expenses with respect to the entering into of the
Credit Documents and the incurrence of Loans hereunder, (ii) to continue the
Existing Loans as Loans hereunder, (iii) to finance a portion of the purchase
price for the Construction Vessels upon the delivery thereof and (iv) for the
general corporate and working capital purposes of the Borrowers and their
respective Subsidiaries.
(b) No proceeds of any Borrowing will be used to purchase or carry any Margin
Stock or to extend credit for the purpose of purchasing or carrying any Margin
Stock. Neither the making of any Loan nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation U or X of the Board
of Governors of the Federal Reserve System.
7.09 Tax Returns and Payments. Holdings and each of its Subsidiaries have timely
filed or caused to be timely filed with the appropriate taxing authority all
returns, statements, forms and reports for taxes (the “Returns”) required to be
filed by, or with respect to the income, properties or operations of, Holdings
and/or any of its Subsidiaries. The Returns accurately reflect in all material
respects all liability for taxes of Holdings and its Subsidiaries as a whole for
the periods covered thereby. Holdings and each of its Subsidiaries have paid all
taxes and assessments payable by them, other than those that are being contested
in good faith and adequately disclosed and fully provided for on the financial
statements of the Parent and its Subsidiaries in accordance with GAAP. There is
no action, suit, proceeding, investigation, audit or claim now pending or, to
the best knowledge of Holdings and its Subsidiaries, threatened by any authority
regarding any taxes relating to Holdings or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Except as set forth on Schedule VI, neither Holdings
nor any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of Holdings or any of
its Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of Holdings or any of its Subsidiaries not to be
subject to the normally applicable statute of limitations. Neither Holdings nor
any of its Subsidiaries has incurred, or will incur, any material tax liability
in connection with the Transaction or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future tax liabilities of Holdings or any of its Subsidiaries arising
as a result of the operation of their businesses in the ordinary course of
business).

 

-42-



--------------------------------------------------------------------------------



 



7.10 Compliance with ERISA. (a) Schedule VI sets forth, as of the Restatement
Effective Date, the name of each Plan and Foreign Pension Plan. Neither Holdings
nor any of its Subsidiaries nor any ERISA Affiliate has ever sponsored,
maintained, made any contributions to or has any liability in respect of any
Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code; each Plan has been maintained and operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
except as would not reasonably be expected to result in a Material Adverse
Effect, including but not limited to the provisions thereunder respecting
prohibited transactions. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS. All material contributions required to be made with
respect to a Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the date hereof or accrued in
the accounting records of Holdings and its Subsidiaries. Neither Holdings nor
any Subsidiary of Holdings nor any ERISA Affiliate has pending, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened. Except as would not result in a Material Adverse Effect, each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code. Each group health plan (as defined in
45 Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of Holdings, any of its Subsidiaries, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. Holdings, any Subsidiary of Holdings or
any ERISA Affiliate, as appropriate, may terminate each such Plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of such Person without liability to any Person
other than for benefits accrued prior to the date of such termination. Holdings
and each of its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any liability
that would result in a Material Adverse Effect.
(b) Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders, except as would not result in a Material Adverse Effect,
and has been maintained, where required, in good standing with applicable
regulatory authorities. All material contributions required to be made with
respect to a Foreign Pension Plan have been timely made. Neither Holdings nor
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Holdings’ most recently ended fiscal
year on the basis of then current actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by an amount that could
reasonably be expected to have a Material Adverse Effect.

 

-43-



--------------------------------------------------------------------------------



 



7.11 The Security Documents. Each Security Document shall, upon the execution
and delivery of such Security Document to the Administrative Agent, create in
favor of the Collateral Agent for the benefit of the Secured Creditors a legal,
valid and enforceable security interest in and Lien on all right, title and
interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens other than Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for UCC financing statements, certain filings and
recordings required to be made pursuant to Norwegian law and certain filings and
recordings of mortgages and related documents required to be made in the
relevant mortgage registries and upon the filing of such UCC financing
statements, and such other filings and recordings in respect of mortgages and
related documents and as may be required under Norwegian law, each in the
appropriate office or registry therefore, the Collateral Agent shall have a
perfected, first-priority security interest in and Lien on the collateral
described therein to the extent such security interest and Lien may be perfected
thereby; provided that, in addition to having a perfected, first-priority
mortgage, the Collateral Agent shall also have a second-priority security
interest in the Mortgaged Vessels listed in rows 8 and 10 on Schedule III.
7.12 Subsidiaries. On the Restatement Effective Date, Holdings will have no
Subsidiaries other than those Subsidiaries listed on Schedule VII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the Restatement
Effective Date).
7.13 Compliance with Statutes, etc. Holdings and each of its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, Environmental Laws), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
7.14 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
7.15 Environmental Matters. (a) Holdings and each of its Subsidiaries is in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the
knowledge of Holdings and its Subsidiaries, threatened Environmental Claims
against Holdings or any of its Subsidiaries or any Mortgaged Vessel, Real
Property or other facility owned, leased or operated by Holdings or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Mortgaged Vessel
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries). All
licenses, permits, registrations or approvals required for the business of
Holdings and each of its Subsidiaries under any Environmental Law have been
secured and each Credit Party is in compliance therewith. To the knowledge of
Holdings, there are no facts, circumstances, conditions or occurrences in
respect of any Mortgaged Vessel, Real Property or other facility owned or
operated by Holdings or any of its Subsidiaries that is reasonably likely (i) to
form the basis of an Environmental Claim against Holdings, any of its
Subsidiaries or any Mortgaged Vessel, Real Property or other facility owned by
Holdings or any of its Subsidiaries, or (ii) to cause such Mortgaged Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law.

 

-44-



--------------------------------------------------------------------------------



 



(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Mortgaged
Vessel, Real Property or other facility owned, leased or operated by Holdings or
any of its Subsidiaries or, to the knowledge of Holdings, any property adjoining
or adjacent to any Real Property or other facility, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to violate any applicable Environmental Law or give rise to
an Environmental Claim.
(c) Notwithstanding anything to the contrary in this Section 7.15, the
representations and warranties made in this Section 7.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
7.16 Labor Relations. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against Holdings or any of its Subsidiaries or,
to Holdings’ knowledge, threatened against any of them before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against Holdings or any
of its Subsidiaries or, to Holdings’ knowledge, threatened against any of them,
(ii) no strike, labor dispute, slowdown or stoppage pending against Holdings or
any of its Subsidiaries or, to Holdings’ knowledge, threatened against Holdings
or any of its Subsidiaries and (iii) no union representation proceeding pending
with respect to the employees of Holdings or any of its Subsidiaries, except
(with respect to the matters specified in clauses (i), (ii) and (iii) above) as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
7.17 Patents, Licenses, Franchises and Formulas. Each Credit Party owns, or has
the right to use, all material patents, trademarks, permits, service marks,
trade names, copyrights, licenses, franchises and formulas, and has obtained
assignments of all leases and other rights of whatever nature, necessary for the
present conduct of its business, without any known conflict with the rights of
others, except for such failures and conflicts which could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
7.18 Indebtedness. Schedule VIII sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are permitted by
Section 9.04 (other than under clause (iii) thereof)) of the Credit Parties as
of the Restatement Effective Date and which is to remain outstanding after
giving effect to the Transaction (the “Existing Indebtedness”), in each case
showing the approximate aggregate principal amount thereof and the name of the
borrower and any other entity which directly or indirectly guarantees such debt.

 

-45-



--------------------------------------------------------------------------------



 



7.19 Insurance. Schedule IX sets forth a list of all insurance maintained by
each Credit Party as of the Restatement Effective Date, with the amounts insured
(and any deductibles) set forth therein.
7.20 Properties. The Credit Parties have good and marketable title to all
Collateral owned by them, including all property reflected in the balance sheets
referred to in Section 7.05(a) (except as sold or otherwise disposed of since
the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or otherwise with the consent of the
Required Lenders), free and clear of all Liens, other than Permitted Liens.
7.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule X sets forth, as of the Restatement
Effective Date, the legal name, the type of organization, the jurisdiction of
organization and the organizational identification number (if any) of each
Credit Party and whether or not such Credit Party is a registered organization.
7.22 Concerning the Mortgaged Vessels. The name (after giving effect to the
Vessel Acquisitions in the case of the Construction Vessels), registered owner,
official number, and jurisdiction of registration and flag of each Mortgaged
Vessel (after giving effect to such Vessel Acquisition) are set forth on
Schedule III. Each Mortgaged Vessel (other than those in lay-up) is operated in
compliance with all applicable law, rules and regulations (except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect). Each Mortgaged Vessel is owned by a Borrower or a Subsidiaries
Guarantor.
7.23 Citizenship. Each Credit Party which owns or operates one or more Mortgaged
Vessels is, or will be, qualified to own and operate such Mortgaged Vessels
under the laws of Norway, England, Bahamas, Malta or Cyprus, as may be
applicable, or such other jurisdiction in which any such Mortgaged Vessels are
permitted, or will be permitted, to be flagged in accordance with the terms of
the respective Vessel Mortgages; provided that the Credit Party which owns or
operates M/V Northern Princess is, or will be, qualified to own and operate such
Mortgaged Vessel under the laws of the Republic of Vanuatu.
7.24 Vessel Classification. Each Mortgaged Vessel is classified with a
classification society listed on Schedule V hereto or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Vessel Mortgages.
7.25 No Immunity. Holdings does not, nor does any other Credit Party or any of
their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

-46-



--------------------------------------------------------------------------------



 



7.26 Fees and Enforcement. No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes which have been, or will be,
paid as and to the extent due. The choice of the laws of the State of New York
as set forth in the Credit Documents which are stated to be governed by the laws
of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.
7.27 Form of Documentation. Each of the Credit Documents is in proper legal form
under the laws of the applicable flag jurisdiction for the enforcement thereof
under such laws, subject only to such matters which may affect enforceability
arising under the law of the State of New York. To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in the applicable flag jurisdiction, it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in the applicable flag jurisdiction, except as have been made,
or will be made, in accordance with Sections 5.12, 8.11(c) or (d).
7.28 Vessel Acquisition. At the time of the consummation thereof, each Vessel
Acquisition will have been consummated in all material respects in accordance
with the terms of the applicable Vessel Acquisition Agreements and all
applicable laws. At the time of consummation of each Vessel Acquisition, all
necessary material consents and approvals of, and filings and registrations
with, and all other actions in respect of, all governmental agencies,
authorities or instrumentalities required in order to make or consummate such
Vessel Acquisition will have been obtained, given, filed or taken and are or
will be in full force and effect (or effective judicial relief with respect
thereto has been obtained). All applicable waiting periods with respect thereto
have or, prior to the time when required, will have, expired without, in all
such cases, any action being taken by any competent authority which restrains,
prevents, or imposes material adverse conditions upon any Vessel Acquisition.
Additionally, there does not exist any judgment, order or injunction prohibiting
or imposing material adverse conditions upon any Vessel Acquisition, or the
incurrence of any Loan or the performance by any Credit Party of its respective
obligations under the respective Credit Documents. At the time of the
consummation thereof, all actions taken by the Credit Parties pursuant to or in
furtherance of the Vessel Acquisitions have been taken in all material respects
in compliance with the respective Vessel Acquisition Agreements and all
applicable laws.
Section 8. Affirmative Covenants. Holdings and each of the Borrowers hereby
covenant and agree that on and after the Restatement Effective Date and until
the Total Commitment has been terminated and no Notes are outstanding and all
Loans, together with interest, fees and all other Obligations (other than
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

-47-



--------------------------------------------------------------------------------



 



8.01 Information Covenants. Holdings will furnish to the Administrative Agent:
(a) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of Holdings (i) the
consolidated and consolidating balance sheet of the Parent and its Subsidiaries
and Holdings and its Subsidiaries as at the end of such quarterly accounting
period and the related consolidated and consolidating statements of income and
retained earnings and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the corresponding quarterly accounting period in the prior fiscal year and
comparable budgeted figures for such quarterly accounting period as set forth in
the respective budget delivered pursuant to Section 8.01(d), all of which shall
be certified by the chief financial officer of the Parent or Holdings, as the
case may be, that they fairly present in all material respects in accordance
with GAAP the financial condition of the Parent and its Subsidiaries and
Holdings and its Subsidiaries, as the case may be, as of the dates indicated and
the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.
(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings (i) the consolidated balance sheets of the Parent and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year and, in the case
of the balance sheets of the Parent and related statements of income and refund
earnings and cash flows, certified on an unqualified basis (whether as to scope
of audit, going concern or otherwise) by PricewaterhouseCoopers or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and, so long as not contrary
to the then current recommendations of the American Institute of Certified
Public Accountants, accompanied by a report of such accounting firm stating that
in connection with its regular audit of the financial statements of the Parent
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, no Default or Event of Default relating to
financial or accounting matters which has occurred and is continuing has come to
the attention of such accounting firm or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof (it being understood that such accounting
firm shall not be liable directly or indirectly to any Person for any failure to
obtain knowledge of any such violations), (ii) the unaudited consolidated
balance sheets of Holdings and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year, and (iii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.
(c) Management Letters. Promptly after any Credit Party’s receipt thereof, a
copy of any “management letter” received from its certified public accountants
and management’s response thereto.
(d) Budgets. No later than 30 days following the first day of each fiscal year
of Holdings (beginning with Holdings’ fiscal year commencing on January 1,
2010), a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income for Holdings and its Subsidiaries on a
consolidated basis) (i) for each of the four quarters of such fiscal year
prepared in detail and (ii) for the three immediately succeeding fiscal years
prepared in summary form, in each case setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.

 

-48-



--------------------------------------------------------------------------------



 



(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the chief financial officer of Holdings substantially in the form of
Exhibit G certifying on behalf of Holdings that, to such officer’s knowledge, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (x) set forth in reasonable detail the
calculations required to establish whether Holdings was in compliance with the
provisions of Sections 9.06 through 9.09, inclusive, at the end of such fiscal
quarter or year, as the case may be and (y) certify that there have been no
changes to any of Schedule X and Annexes A through F of the Pledge Agreement
since the Restatement Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 8.01(e), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (y), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrowers and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
(f) Notice of Default, Litigation or Event of Loss. Promptly, and in any event
within three Business Days after Holdings or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrowers propose to take with
respect thereto, (ii) any litigation or governmental investigation or proceeding
pending or threatened (x) against Holdings or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (y) with respect to a Vessel Acquisition or any
Document, (iii) any Event of Loss in respect of any Mortgaged Vessel and
(iv) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.
(g) Environmental Matters. As soon as possible, and in any event within ten
Business Days after, Holdings obtains knowledge thereof, written notice of any
of the following environmental matters occurring after the Restatement Effective
Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
(i) any Environmental Claim pending or threatened in writing against Holdings or
any of its Subsidiaries or any Mortgaged Vessel owned, operated or occupied by
either of the Borrowers or any of their Subsidiaries;
(ii) any condition or occurrence on or arising from any Vessel owned, operated
or occupied by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or such Subsidiary with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim in excess of $5,000,000 against Holdings or any of its Subsidiaries or any
Mortgaged Vessel;

 

-49-



--------------------------------------------------------------------------------



 



(iii) any condition or occurrence on any Mortgaged Vessel owned, operated or
occupied by Holdings or any other Credit Party that could reasonably be expected
to cause such Mortgaged Vessel to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or such Subsidiary of
such Mortgaged Vessel under any Environmental Law; and
(iv) the taking of any removal or remedial action in response to the Release of
any Hazardous Material on any Mortgaged Vessel owned, operated or occupied by
either of the Borrowers or any of their Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrowers shall deliver to the Administrative Agent all
notices received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA or OPA which identify Holdings
or any of its Subsidiaries as potentially responsible parties for remediation
costs or otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA or OPA, as the case may be.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto. In addition, the Borrowers will provide
the Administrative Agent such reasonable additional information as may be
requested by the Administrative Agent or the Required Lenders.
(h) Appraisal Reports. Together with the balance sheets delivered pursuant to
Section 8.01(b), and at any other time within 30 days of the written request of
the Administrative Agent, Appraisals for each Mortgaged Vessel of recent date
from two Approved Appraisers and in form and substance reasonably satisfactory
to the Administrative Agent. All such Appraisals shall be conducted by, and made
at the expense of, the Borrowers (it being understood that the Administrative
Agent may and, at the request of the Required Lenders, shall, upon notice to the
Borrowers, obtain such Appraisals and that the cost of all such Appraisals will
be for the account of the Borrowers); provided that unless an Event of Default
has occurred and is continuing, in no event shall the Borrowers be required to
pay for Appraisals obtained pursuant to this Section 8.01(h) on more than two
occasions in any single fiscal year of the Borrowers, with the cost of any such
reports in excess thereof to be paid by the Lenders on a pro rata basis.
(i) Other Information. Promptly after the filing or delivery thereof, copies of
any filings and registrations with, and reports to, the SEC by the Borrowers or
any of their Subsidiaries which are Credit Parties and copies of all financial
statements, proxy statements, notices and reports as the Borrowers or any of
their Subsidiaries which are Credit Parties shall send generally to holders of
their capital stock or of any of their Indebtedness, in their capacity as such
holders (to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information or documents
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of the Required Lenders may reasonably request from time to time.

 

-50-



--------------------------------------------------------------------------------



 



8.02 Books, Records and Inspections. Holdings will, and will cause each other
Credit Party to, keep proper books of record and account in which full, true and
correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business. Holdings will, and will cause each other Credit Party to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, under guidance of officers of
Holdings or any Credit Party, any of the properties of the Credit Parties, and
to examine the books of account of the Credit Parties and discuss the affairs,
finances and accounts of the Credit Parties with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
advance notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or such Lender may request; provided that, so
long as no Event of Default has occurred and is continuing, such visits,
inspections and examination shall occur no more frequently that once per
calendar year.
8.03 Maintenance of Property; Insurance. Holdings will, and will cause each
other Credit Party to, (i) keep all material property necessary in its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain insurance on the Mortgaged
Vessels in at least such amounts and against at least such risks as are in
accordance with normal industry practice for similarly situated insureds and
(iii) furnish to the Administrative Agent, at the written request of the
Administrative Agent or any Lender, a complete description of the material terms
of insurance carried. In addition to the requirements of the immediately
preceding sentence, the Borrowers will at all times cause insurance of the types
described in Schedule XII (capitalized terms used therein shall be used as
defined in the Vessel Mortgages) to (x) be maintained (with the same scope of
coverage as that described in Schedule XII) at levels which are at least as
great as the respective amount described on Schedule XII and (y) comply with the
insurance requirements of the Vessel Mortgages.
8.04 Existence; Franchises. Holdings will, and will cause each other Credit
Party, to do, or cause to be done, all things necessary to preserve and keep in
full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales or other dispositions of
assets, consolidations, mergers, dissolutions or liquidations by or involving
Holdings or any other Credit Party which are permitted in accordance with
Section 9.02 or (ii) the withdrawal by Holdings or any other Credit Party of its
qualification as a foreign corporation, partnership, or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
8.05 Compliance with Statutes, etc. Holdings will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

-51-



--------------------------------------------------------------------------------



 



8.06 Compliance with Environmental Laws. Holdings will, and will cause each of
its Subsidiaries to, comply with all applicable Environmental Laws, except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, comply in all material
respects with all Mortgaged Vessel permits issued pursuant to Environmental Laws
applicable to, or required by, the ownership or use of any Mortgaged Vessel now
or hereafter owned, operated or occupied by either of the Borrowers or any of
their Subsidiaries (except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), and will pay or cause to be paid all costs and expenses
incurred in connection with maintaining such compliance (except to the extent
being contested in good faith), and will keep or cause to be kept each such
Mortgaged Vessel free and clear of any Liens imposed pursuant to such
Environmental Laws (other than Liens arising from any cost or other obligation
arising under Environmental Law that Holdings or such Subsidiary is contesting
in good faith). Neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Mortgaged Vessel now
or hereafter owned or operated or occupied by Holdings or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or Mortgaged Vessels except in compliance in all material
respects with all applicable Environmental Laws. The Borrowers will, and will
cause each of their Subsidiaries to, maintain insurance on the Mortgaged Vessels
in at least such amounts as are in accordance with normal industry practice for
similarly situated insureds, against losses from oil spills and other
environmental pollution.
8.07 ERISA. As soon as possible and, in any event, within ten (10) days after
either of the Borrowers, any Subsidiary of the Borrowers or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrowers will deliver to each of the Lenders a certificate of the chief
financial officer of the Borrowers setting forth the full details as to such
occurrence and the action, if any, that the Borrowers, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Borrowers, such Subsidiary or
ERISA Affiliate to or with any government agency, or a Plan participant and any
notices received by such Credit Party or ERISA Affiliate from any government
agency, or a Plan participant with respect thereto: that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; or that either of the Borrowers or any Subsidiary of the Borrowers
may incur any material liability pursuant to any employee welfare benefit plan
(as defined in Section 3(1) of ERISA) that provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan or any Foreign Pension Plan, or with respect to a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996.
Upon request by the Administrative Agent or any Lender, the Borrowers will
deliver to the Administrative Agent or each such Lender, as the case may be, a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and all communications received by the Borrowers, any
Subsidiary of either of the Borrowers or any ERISA Affiliate from the IRS or any
other government agency with respect to each Plan of the Borrowers, any
Subsidiary of either of the Borrowers or any ERISA Affiliate. In addition to any
certificates or notices delivered to the Lenders pursuant to the first sentence
hereof, copies of any records, documents or other information required to be
furnished to any government agency, and any notices received by either of the
Borrowers, any Subsidiary of the Borrowers or any ERISA Affiliate with respect
to any Plan or Foreign Pension Plan from any government or governmental agency
shall be delivered to the Lenders no later than ten (10) days after the date
such records, documents and/or information has been furnished to any government
agency or such notice has been received by either of the Borrowers, such
Subsidiary or the ERISA Affiliate, as applicable. The Borrowers and each of
their applicable Subsidiaries shall ensure that all Foreign Pension Plans
administered by it obtain or retain (as applicable) registered status under and
as required by applicable law and are administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing would not be reasonably likely to result in a Material
Adverse Effect.

 

-52-



--------------------------------------------------------------------------------



 



8.08 End of Fiscal Years. Holdings will cause each of its, and each of its
Subsidiaries’ (x) fiscal years to end on December 31st of each year and
(y) fiscal quarters to end on March 31, June 30, September 30, and December 31.
8.09 Performance of Obligations. Holdings will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
8.10 Payment of Taxes. Holdings will, and will cause each other Credit Party to,
pay and discharge, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis, and all lawful claims which, if unpaid,
might become a Lien or charge upon any properties of any Credit Party not
otherwise permitted under Section 9.01(i); provided that no Credit Party shall
be required to pay any such tax, assessment, charge, levy or claim which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
8.11 Additional Security; Additional Guarantors; Further Assurances.
(a) Holdings will, and will cause each other Credit Party to, at any time and
from time to time, at the expense of the Borrowers or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent may reasonably require, to perfect and protect any Lien granted or
purported to be granted under the Security Documents, or to enable the
Collateral Agent to exercise and enforce its rights and remedies with respect to
any Collateral. Without limiting the generality of the foregoing, each Credit
Party will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or
amendments thereto, such amendments or supplements to the Vessel Mortgages
(including any amendments required to maintain Liens granted by such Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.
(b) Each Credit Party hereby authorizes the Collateral Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of such Credit Party, where permitted by law. The
Collateral Agent will promptly send such Credit Party a copy of any financing or
continuation statements which it may file without the signature of such Credit
Party and the filing or recordation information with respect thereto.

 

-53-



--------------------------------------------------------------------------------



 



(c) The Borrowers will cause each Subsidiary of either of the Borrowers (other
than a Subsidiary of DeepOcean) that is created or acquired after the
Restatement Effective Date to promptly execute and deliver a counterpart to the
Subsidiaries Guaranty and the Pledge Agreement and, in connection therewith,
promptly execute and deliver all further instruments, and take all further
action, that the Administrative Agent may reasonably require (including, without
limitation, the provision of officers’ certificates, resolutions, good standing
certificates and opinions of counsel), in each case to the reasonable
satisfaction of the Administrative Agent.
(d) To the extent that a Collateral Vessel is acquired by Trico Subsea or any
Subsidiary of Trico Subsea which is not a Credit Party at the time of such
acquisition (and which has not otherwise executed and delivered the documents
described below in this Section 8.11(d)), Trico Subsea will or will cause such
Subsidiary (and any Subsidiary which directly owns the stock of such Subsidiary
to the extent not a Credit Party) to execute and deliver to the Administrative
Agent, as soon as possible after such Collateral Vessel is acquired, a
counterpart of the Pledge Agreement (including any supplemental agreement
required to give effect to such security interests purported to be created by
the Pledge Agreement under applicable local law), the Subsidiaries Guaranty,
Assignment of Earnings, Assignment of Insurances, Assignment of Charters (if
applicable) and the appropriate Vessel Mortgage, together with all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as Trico Subsea or such
Subsidiary would have been required to deliver pursuant to Sections 5 and 6 of
this Agreement had (i) the Collateral Vessel been owned by Trico Subsea or such
Subsidiary on the Restatement Effective Date and/or (ii) such Subsidiary of
Trico Subsea been a Credit Party on the Restatement Effective Date.
(e) At such time as a Vessel Acquisition is made by Trico Subsea or a Subsidiary
of Trico Subsea, Trico Subsea will execute and deliver or will cause such
Subsidiary to execute and deliver to the Administrative Agent an Assignment of
Earnings, Assignment of Insurances, Assignment of Charters (if applicable) and
the appropriate Vessel Mortgage, together with all related documentation
(including, without limitation, opinions of counsel, corporate documents and
proceedings, Appraisals, officer’s certificates and all necessary governmental
and third party approvals and/or consents) as such Subsidiary would have been
required to deliver pursuant to Sections 5 and 6 of this Agreement had such
Subsidiary owned such Construction Vessel on the Restatement Effective Date.
(f) In the event that a Mortgaged Vessel is subject to a charter or other
similar contract or enters into a charter or other similar contract with a term
of twelve (12) months or greater, including any extension option, the relevant
Credit Party will execute and deliver an Assignment of Charters and, to the
extent required, the Borrowers will use their commercially reasonable efforts to
cause the relevant counterparty to the charter or other similar contract to
execute and deliver a consent thereto.

 

-54-



--------------------------------------------------------------------------------



 



(g) In the event that the consents to the assignments described in
Sections 5.08(b) or 5.11 are not obtained and delivered on or prior to the
Restatement Effective Date, the Borrowers shall use their commercially
reasonable efforts to obtain such consents as promptly as practicable following
the Restatement Effective Date.
(h) If requested by the Administrative Agent, the Borrowers shall cause any
manager of a Mortgaged Vessel to deliver a subordination agreement reasonably
satisfactory in form and substance to the Administrative Agent.
8.12 Deposit of Earnings. Each Credit Party will cause the earnings derived from
each Mortgaged Vessel owned by such Credit Party, to the extent constituting
Earnings and Insurance Collateral, to be deposited by the respective account
debtor into one or more of the accounts maintained for such Credit Party or the
Borrowers from time to time by or on behalf of the Administrative Agent and over
which the Administrative Agent shall have a first priority security interest.
Without limiting any Credit Party’s obligations in respect of this Section 8.12,
each Credit Party agrees that, in the event it receives any earnings
constituting Earnings and Insurance Collateral, or any such earnings are
deposited other than in one of the accounts, it shall promptly deposit all such
proceeds into one of the accounts maintained for such Credit Party or the
Borrowers from time to time by or on behalf of the Administrative Agent and over
which the Administrative Agent shall have a first priority security interest.
8.13 Ownership of Credit Parties. (a) The Parent shall directly or indirectly
own 100% of the capital stock or other Equity Interests of Holdings and shall
directly or indirectly own 100% of the capital stock or other Equity Interests
of each other Credit Party.
(b) Holdings shall directly or indirectly own 100% of the capital stock or other
Equity Interests of the Borrowers and shall directly or indirectly own 100% of
the capital stock or other Equity Interests of each other Credit Party.
(c) A Borrower shall directly or indirectly own 100% of the capital stock or
other Equity Interests of each Subsidiary of the Borrowers which owns a
Mortgaged Vessel.
(d) Holdings will cause each Subsidiary of Holdings that, at any time after the
Restatement Effective Date, owns an Equity Interest in either of the Borrowers
or any Subsidiary Guarantor to promptly execute and deliver a counterpart to the
Pledge Agreement and the Subsidiaries Guaranty or the Parent Companies Guaranty,
as applicable, and, in connection therewith, promptly execute and deliver all
further instruments, and take all further action, that the Administrative Agent
may reasonably require (including, without limitation, the provision of
officers’ certificates, resolutions, good standing certificates and opinions of
counsel), in each case to the reasonable satisfaction of the Administrative
Agent.
8.14 Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 7.08.

 

-55-



--------------------------------------------------------------------------------



 



8.15 Flag of Mortgaged Vessels; Vessel Classifications; Management. (a) The
Borrowers will, and will cause each of their Subsidiaries to, cause each
Mortgaged Vessel to be registered under the laws and flag of (t) Norway,
(u) England, (v) Bahamas, (w) with respect to the M/V Northern Princess only,
the Republic of Vanuatu, (x) Malta, (y) Cyprus or (z) any other jurisdiction
acceptable to the Required Lenders.
(b) The Borrowers will, and will cause each of their respective Subsidiaries to,
insure that the representation set forth in Section 7.24 is true and correct in
all respects.
(c) Each Mortgaged Vessel shall be commercially and technically managed by Trico
Supply (UK) Limited or by such other manager as agreed to with the prior written
consent of the Administrative Agent.
8.16 Vessel Acquisitions. On or prior to the date that a Vessel Acquisition is
consummated, the Credit Parties shall have delivered to the Administrative Agent
an updated Schedule III that includes the name, registered owner, official
number, and jurisdiction of registration and flag of the Mortgaged Vessel
acquired pursuant to such Vessel Acquisition.
Section 9. Negative Covenants. Holdings hereby covenants and agrees that on and
after the Restatement Effective Date and thereafter for so long as this
Agreement is in effect and until all the Total Commitment has been terminated,
no Notes are outstanding and all Loans, together with interest, fees and all
other Obligations (other than any indemnities described in Section 13.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
9.01 Liens. Holdings will not, and will not permit any Credit Party to, create,
incur, assume or suffer to exist any Lien upon or with respect to any Collateral
or the equity interests in DeepOcean AS or sell any Collateral or the equity
interests in DeepOcean AS subject to an understanding or agreement, contingent
or otherwise, to repurchase any Collateral or such equity interests; provided
that the provisions of this Section 9.01 shall not prevent the creation,
incurrence, assumption or existence of the following (Liens described below are
herein referred to as “Permitted Liens”):
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
(ii) Liens in respect of the Collateral imposed by law, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, which are in existence less than
120 days from the date of creation thereof, and (x) which do not in the
aggregate materially detract from the value of the Collateral or materially
impair the use thereof in the operation of the business of Holdings or such
Credit Party or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;
(iii) Liens created pursuant to the Security Documents;

 

-56-



--------------------------------------------------------------------------------



 



(iv) Liens arising out of the existence of judgments or awards in respect of
which Holdings or any Credit Party shall in good faith be prosecuting an appeal
or proceedings for review and in respect of which there shall have been secured
a subsisting stay of execution pending such appeal or proceedings, provided that
the aggregate amount of all cash (including the stated amount of all letters of
credit) and the fair market value of all other property subject to such Liens
does not exceed $5,000,000 at any time outstanding;
(v) Liens for crew’s wages, for wages of stevedores or for general average,
salvage (including contract salvage) or collision; and
(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.
9.02 Sale of Collateral, etc. Holdings will not, and will not permit any Credit
Party to, wind up, liquidate or dissolve its affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease, charter or
otherwise dispose of all or any part of the Collateral, except that:
(i) Holdings and each other Credit Party may sell, lease or otherwise dispose of
any Mortgaged Vessel, provided that (A) such sale is made at fair market value
(it being understood that, unless otherwise agreed by the Administrative Agent,
such fair market value must be equal to at least 90% of the value of such
Mortgaged Vessel as determined in the Appraisals most recently delivered to, or
obtained by, the Administrative Agent pursuant to Sections 5.13 or 8.01(h) or
delivered at the time of such sale to the Administrative Agent by the Credit
Party that owns such Mortgaged Vessel), (B) 100% of the consideration in respect
of such sale shall consist of cash or cash equivalents received by Holdings, the
respective Borrower or the respective Subsidiaries Guarantor which owned such
Mortgaged Vessel, on the date of consummation of such sale, (C) the Total
Commitment and the Available Commitment shall be reduced at the time of such
sale to the extent required pursuant to Section 3.03(c), and any prepayments of
the Loans required pursuant to Section 4.02(a) as a consequence of such
reduction shall have been made, and (D) the respective Borrower shall have
delivered to the Administrative Agent an officer’s certificate, certified by the
senior financial officer of such Borrower or the Parent, demonstrating pro forma
compliance (giving effect to such Collateral Disposition and, in the case of
calculations involving the Appraised Value of Mortgaged Vessels, using
valuations consistent with the Appraisals most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Sections 5.13 or 8.01(h) or delivered at the time of such sale to the
Administrative Agent by the Credit Party that owns such Mortgaged Vessel) with
each of the covenants set forth in Sections 9.06 through 9.09, inclusive, for
the most recently ended Test Period (or at the time of such sale, as
applicable);
(ii) any Credit Party may sell or discount, in each case without recourse and in
the ordinary course of business, overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale of financing transaction);

 

-57-



--------------------------------------------------------------------------------



 



(iii) any Credit Party may transfer Collateral or lease to or acquire or lease
Collateral to or from either of the Borrowers or any other Credit Party, in each
case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral involved in any such transaction are taken to the reasonable
satisfaction of the Collateral Agent;
(iv) any Subsidiaries Guarantor may merge with and into, or be dissolved or
liquidated into, either of the Borrowers or any other Subsidiaries Guarantor and
any Borrower may merge with and into or be dissolved or liquidated into, the
other Borrower, so long as (x) in the case of any such merger, dissolution or
liquidation involving either of the Borrowers, a Borrower is the surviving
entity of any such merger, dissolution or liquidation, and (y) in all cases, the
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation);
(v) any Borrower or any Subsidiaries Guarantor may enter into demise, bareboat,
time, voyage and other charter or lease arrangements pursuant to which such
Borrower or such Subsidiaries Guarantor charters or leases out a Mortgaged
Vessel to the Borrower or any Subsidiaries Guarantor or to a third Person, in
each case so long as (w) such arrangements are entered into in the ordinary
course of business, (x) such arrangements do not materially impair the value of
the Mortgaged Vessel (or Mortgaged Vessels) subject to such arrangements,
(y) the tenor of any bareboat charter arrangement is less than three years
unless otherwise consented to by the Administrative Agent (such consent not to
be unreasonably withheld) and (z) for any charter arrangement with a term of
twelve (12) months or greater, including any extension option, the Borrower or
Subsidiary Guarantor executes and delivers an Assignment of Charters and, to the
extent required, the Borrowers shall use their commercially reasonable efforts
to cause the relevant counterparty to the charter or other similar contract to
execute and deliver a consent thereto;
(vi) any Borrower or any Subsidiary of either of the Borrowers may sell obsolete
or worn-out equipment or materials (other than Mortgaged Vessels) constituting
Collateral in the ordinary course of business;
(vii) each Credit Party may sell any Vessel Acquisition Agreement related to the
Construction Vessels; and
(viii) following a Collateral Disposition permitted by this Agreement or an
Event of Loss with respect to a Mortgaged Vessel, the Guarantor which owned the
Mortgaged Vessel that is the subject of such Collateral Disposition or Event of
Loss, as the case may be, may dissolve.

 

-58-



--------------------------------------------------------------------------------



 



To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Borrowers or
a Subsidiary of a Borrower) shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
9.03 Dividends. Holdings shall not, and shall not permit any Credit Party to,
authorize, declare or pay any Dividends with respect to the Borrowers or any of
their Subsidiaries, except that:
(i) any Subsidiary of either of the Borrowers may pay Dividends to its parent
company and any Subsidiary of Holdings; and
(ii) the Borrowers may pay Dividends to Holdings and Holdings may pay Dividends
to its parent company provided that in each case (x) no Default or Event of
Default exists at the time of such payment or after giving effect thereto and
(y) Holdings and its Subsidiaries shall be in pro forma compliance with the
covenants set forth in Sections 9.06 through 9.09 at the time of the payment of
such Dividend and immediately after giving effect thereto.
9.04 Indebtedness. Holdings shall not, and shall not permit any of its
Subsidiaries to, incur, assume or suffer to exist any Indebtedness, except:
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii) Indebtedness pursuant to the Existing Intercompany Indebtedness, provided
that the obligations of Holdings thereunder are subordinated to the Obligations
of Holdings under this Agreement substantially on the terms set forth in
Exhibit N;
(iii) subject to Section 9.10(a), intercompany loans or advances from Holdings
or any Subsidiary of Holdings to Holdings or any Subsidiary of Holdings so long
as such intercompany loans or advances owed by a Credit Party are subordinated
to the Obligations substantially on the terms set forth in Exhibit N;
(iv) subject to Section 9.10(a), Indebtedness of Holdings or any Subsidiary of
Holdings (other than a Subsidiary (including the Borrowers) which owns a
Mortgaged Vessel or which directly or indirectly owns an Equity Interest in
either of the Borrowers) if immediately after giving effect to the incurrence
thereof, Holdings would be in pro forma compliance with the covenants set forth
in Sections 9.06 through 9.09; provided that neither Holdings nor any Subsidiary
of Holdings shall guarantee or otherwise become obligated in respect of any
Indebtedness of the Parent or any Subsidiary of the Parent (other than Holdings
or any Subsidiary of Holdings);
(v) Indebtedness permitted under Section 9.10(a).

 

-59-



--------------------------------------------------------------------------------



 



(vi) Indebtedness of Holdings or any Subsidiary of Holdings with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Holdings Borrower or any of its Subsidiaries, provided that the
aggregate outstanding amount of all such performance bonds, surety bonds, appeal
bonds and customs bonds permitted by this subsection (ix) shall not at any time
exceed $10,000,000;
(vii) Indebtedness under operating leases entered into in the ordinary course of
business;
(viii) Indebtedness consisting of the financing of insurance premiums;
(ix) Indebtedness consisting of performance guarantees made by Holdings or any
of its Subsidiaries in the ordinary course of business; and
(x) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 9.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into in the ordinary course of business so long as each such Other
Hedging Agreement is non-speculative in nature.
9.05 Transactions with Affiliates. Holdings will not, and will not permit any of
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of either of the Borrowers or any of their
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to Holdings or such Subsidiary as would
reasonably be obtained by the Borrowers or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
(i) Dividends permitted by Section 9.03;
(ii) loans, including intercompany loans, may be made and other transactions
(including the incurrence of Contingent Obligations) may be entered into by
Holdings and its Subsidiaries to the extent permitted by Sections 9.02, 9.04 and
Section 9.12;
(iii) customary fees may be paid to non-officer directors of Holdings and its
Subsidiaries;
(iv) Holdings and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;

 

-60-



--------------------------------------------------------------------------------



 



(v) Holdings and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business;
(vi) Investments permitted by Section 9.10;
(vii) other transactions existing on the Restatement Effective Date and set
forth on Schedule XI;
(viii) transactions by and between the Credit Parties; and
(ix) transactions by and between Subsidiaries of Holdings that are not Credit
Parties.
9.06 Consolidated Leverage Ratio. Holdings will not permit the Consolidated
Leverage Ratio on the last day of any fiscal quarter of Holdings to be greater
than 3.50:1:00.
9.07 Consolidated Net Worth. Holdings will not permit its Consolidated Net Worth
on the last day of any fiscal quarter of Holdings to be less than (i) 80% of its
Consolidated Net Worth as of the Restatement Effective Date plus (ii) $50% of
cumulative Consolidated Net Income (if positive) for the period commencing on
July 1, 2009 and ending on the last day of such fiscal quarter plus (iii) 100%
of the face amount of any equity interests issued by Holdings after the
Restatement Effective Date.
9.08 Free Liquidity. Holdings and its Subsidiaries (other than DeepOcean AS and
its Subsidiaries) shall maintain at all times Free Liquidity of not less than
the sum of (i) $10,500,000 and (ii) $500,000 for each Construction Vessel that
has become a Mortgaged Vessel.
9.09 Collateral Coverage. The Aggregate Appraised Value of the Mortgaged Vessels
shall at all times be at least 150% of the then applicable Total Commitment.
9.10 Limitations on Investments. (a) Holdings will not, and will not permit any
of its Subsidiaries (other than DeepOcean) to, directly or indirectly, lend
money or credit or make advances to or guarantee the Obligations of or purchase
or acquire any stock, obligations or securities of, or any other Equity Interest
in, or make any capital contribution to (each of the foregoing an “Investment”
and, collectively, “Investments”) DeepOcean except (i) guarantees of
indebtedness of DeepOcean by Holdings in an aggregate principal amount not to
exceed $300,000,000 and (ii) other additional Investments not to exceed
$5,000,000 in the aggregate.
(b) Holdings will not and will not permit any of its Subsidiaries to, make any
Investments in the Parent or any Subsidiary of the Parent (other than Holdings
or any of its Subsidiaries) if at the time such Investment is made the Borrowers
would not be permitted to pay a Dividend to Holdings pursuant to
Section 9.03(ii).

 

-61-



--------------------------------------------------------------------------------



 



9.11 Limitation on Modifications of Certificate of Incorporation and By-Laws;
etc. (a) The Borrowers will not, and will not permit any Subsidiaries Guarantor
to amend, modify or change its certificate of incorporation, certificate of
formation (including, without limitation, by the filing or modification of any
certificate of designation), by-laws, limited liability company agreement,
partnership agreement (or equivalent organizational documents) or any agreement
entered into by it with respect to its capital stock or membership interests (or
equivalent equity interests), or enter into any new agreement with respect to
its capital stock or membership interests (or equivalent interests), other than
any amendments, modifications or changes or any such new agreements which are
not materially adverse to the interests of the Lenders.
(b) The Borrowers will not, and will not permit any Subsidiary to, amend,
modify, or waive any provision of, the Vessel Acquisition Agreements unless such
waiver or modification is not materially adverse to the interests of the
Lenders.
9.12 Limitation on Certain Restrictions on Subsidiaries. Holdings will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any of its Subsidiaries, or
pay any Indebtedness owed to Holdings or any of its Subsidiaries, (b) make loans
or advances to Holdings or any of its Subsidiaries or (c) transfer any of its
properties or assets to Holdings or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, the Parent Credit Agreement,
and the Existing Intercompany Indebtedness, (iii) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of Holdings or any of its Subsidiaries, (iv) customary provisions
restricting assignment of any agreement entered into by Holdings or any of its
Subsidiaries in the ordinary course of business, (v) any holder of a Lien may
restrict the transfer of the asset or assets subject thereto and
(vi) Indebtedness of DeepOcean existing on the Restatement Effective Date and
any refinancings thereof, provided that such restrictions are no more burdensome
than those set forth in the Indebtedness being refinanced.
9.13 Business. Holdings will not, and will not permit any of its Subsidiaries
to, engage in any business other than any business conducted by the Credit
Parties and their Subsidiaries on the Restatement Effective Date and any other
business or activities as may be substantially similar, incidental or related
thereto.
9.14 ERISA. Holdings will not and will not, permit any of its Subsidiaries, nor
any ERISA Affiliate, to (i) engage in any “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Code which could result
in a material liability for the Borrowers or any of their Subsidiaries; or
(ii) sponsor, maintain, make contributions to or incur liabilities in respect of
any Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code.
Section 10. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):
10.01 Payments. Either Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any fees or any other amounts owing
hereunder or thereunder; or

 

-62-



--------------------------------------------------------------------------------



 



10.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
10.03 Covenants. Holdings or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Sections 8.01(a), 8.01(b), 8.01(e), 8.03 (other than clause (i) and
(ii) thereof), 8.13 and 8.14, inclusive, or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement (other
than those referred to in Section 10.01, 10.02 or clause (i) of this
Section 10.03) contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required
Lenders; or
10.04 Default Under Other Agreements. (i) The Parent, or Holdings or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations, the Existing Intercompany Indebtedness and any other intercompany
loans) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent, or
Holdings or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations, the Existing Intercompany Indebtedness and any other
intercompany loans) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity, provided that it shall not be a Default or Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) through (ii), inclusive, is at least
$10,000,000; or
10.05 Bankruptcy, etc. (i) The Parent or Holdings or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Parent or Holdings or any of its Subsidiaries and the petition is
not controverted within 10 days after service of summons, or is not dismissed
within 60 days, after commencement of the case; or (ii) a custodian (as defined
in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Parent or Holdings or any of its
Subsidiaries or (iii) the Parent or Holdings or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Parent or Holdings or any of its Subsidiaries or there is commenced against the
Parent or Holdings or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days, or (iv) the Parent or Holdings or any of
its Subsidiaries is adjudicated insolvent or bankrupt; or (v) any order of
relief or other order approving any such case or proceeding is entered; or
(vi) the Parent or Holdings or any of its Subsidiaries suffers any appointment
of any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or (vii) the Parent
or Holdings or any of its Subsidiaries makes a general assignment for the
benefit of creditors; or (viii) any corporate action is taken by the Parent or
Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or

 

-63-



--------------------------------------------------------------------------------



 



10.06 ERISA. (a) A contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, or the Parent or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans, or either of the Borrowers or any of their Subsidiaries has incurred or
is reasonably likely to incur any liability on account of a group health plan
(as defined in Section 607(1) of ERISA, Section 4980 B(g)(2) of the Code or 45
Code of Federal Regulations Sections 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or
10.07 Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons (except in connection with
Permitted Liens), and subject to no other Liens (except Permitted Liens); or
10.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under the
relevant Guaranty or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any Guaranty; or
10.09 Judgments. One or more judgments or decrees shall be entered against the
Parent or Holdings or any of its Subsidiaries involving in the aggregate for the
Parent or Holdings and its Subsidiaries a liability (not paid or fully covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
equals or exceeds $5,000,000; or
10.10 Change of Control. A Change of Control shall occur; or
10.11 Parent Credit Agreement. An “Event of Default” under and as defined in the
Parent Credit Agreement shall have occurred and be continuing;

 

-64-



--------------------------------------------------------------------------------



 



then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrowers as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Revolving Loan Commitments terminated, whereupon all Revolving
Loan Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.
Section 11. Administrative Agent.
11.01 Appointment. (a) The Lenders hereby irrevocably designate and appoint
Nordea Bank Finland plc, New York Branch, as Administrative Agent (for purposes
of this Section 11 and Section 12.01, the term “Administrative Agent” also shall
include Nordea Bank Finland plc, New York Branch (and/or any of its affiliates)
in its capacity as Collateral Agent pursuant to the Security Documents and in
its capacity as Joint Lead Arranger and Book Runner in connection with this
Agreement and the financings contemplated hereby) to act as specified herein and
in the other Credit Documents. Each Lender hereby irrevocably authorizes, and
each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates. Each Lender
irrevocably appoints the Administrative Agent as security trustee on its behalf
with regard to (i) the security, powers, rights, titles, benefits and interests
(both present and future) constituted by and conferred on the Lenders or any of
them or for the benefit thereof under or pursuant to any Credit Document
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Lender in any Credit Document), (ii) all moneys, property and other assets paid
or transferred to or vested in any Lender or any agent of any Lender or received
or recovered by any Lender or any agent of any Lender pursuant to, or in
connection with, any Credit Document whether from any Credit Party or any other
Person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof). The
Administrative Agent hereby accepts such appointment.

 

-65-



--------------------------------------------------------------------------------



 



11.02 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
11.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Parent and its Subsidiaries in connection with the making and the continuance of
the Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Parent and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Parent
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Parent
and its Subsidiaries or the existence or possible existence of any Default or
Event of Default.
11.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

-66-



--------------------------------------------------------------------------------



 



11.05 Reliance. The Administrative Agent shall be entitled to reasonably rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent reasonably believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent.
11.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrowers, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof), in
proportion to their respective “percentage” as used in determining the Required
Lenders determined as if there were no Defaulting Lenders), for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document, or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
11.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
11.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

-67-



--------------------------------------------------------------------------------



 



11.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 10.05 then exists, the Borrowers.
(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrowers, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrowers’ approval shall not be required if an Event of Default
then exists).
(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed, provided
that the Borrowers’ consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
11.10 No Other Duties, etc. Anything herein to the contrary notwithstanding, the
Joint Lead Arrangers for the agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in their capacity, as applicable, as Administrative
Agent or Lender hereunder.
Section 12. Parent Companies Guaranty.
12.01 Parent Companies Guaranty. In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to extend credit hereunder, and in
recognition of the direct benefits to be received by the Borrowers from the
proceeds of the Loans, each of Holdings and Trico Subsea Holding hereby agrees
with the Guaranteed Creditors as follows: Each of Holdings and Trico Subsea
Holding hereby and unconditionally and irrevocably guarantees to the Guaranteed
Creditors, as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Guaranteed Obligations to the Guaranteed Creditors. If any or all of
the Guaranteed Obligations becomes due and payable hereunder, each of Holdings
and Trico Subsea Holding, unconditionally and irrevocably, promises to pay such
indebtedness to the Administrative Agent and/or the other Guaranteed Creditors,
or order, on demand, together with any and all reasonable documented
out-of-pocket expenses which may be incurred by the Administrative Agent and the
other Guaranteed Creditors in collecting any of the Guaranteed Obligations. If a
claim is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including either of the Borrowers), then and in such event, each of
Holdings and Trico Subsea Holding agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon Holdings or Trico Subsea Holding,
as the case may be, notwithstanding any revocation of this Parent Companies
Guaranty or other instrument evidencing any liability of the Borrowers, and
Holdings or Trico Subsea Holding, as the case may be, shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.

 

-68-



--------------------------------------------------------------------------------



 



12.02 Bankruptcy. Additionally, each of Holdings and Trico Subsea Holding
unconditionally and irrevocably guarantees to the Guaranteed Creditors the
payment of any and all of the Guaranteed Obligations whether or not due or
payable by the Borrowers upon the occurrence of any of the events specified in
Section 10.05, and unconditionally, irrevocably, jointly and severally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand.
12.03 Nature of Liability. The liability of each of Holdings and Trico Subsea
Holding hereunder is exclusive and independent of any security for or other
guaranty of the Guaranteed Obligations, whether executed by Holdings, Trico
Subsea Holding, any other guarantor or by any other party, and the liability of
each of Holdings and Trico Subsea Holding hereunder shall not be affected or
impaired by (a) any direction as to application of payment by the Borrowers or
by any other party, or (b) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrowers, or (e) any payment made to any Guaranteed
Creditor on the Guaranteed Obligations which any such Guaranteed Creditor repays
to the Borrowers or any other Credit Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Borrowers waive any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, or (f) any action or
inaction of the type described in Section 13.05.
12.04 Independent Obligation. The obligations of each of Holdings and Trico
Subsea Holding hereunder are several and are independent of the obligations of
any other guarantor, any other party or either of the Borrowers, and a separate
action or actions may be brought and prosecuted against Holdings or Trico Subsea
Holding whether or not action is brought against any other guarantor, any other
party or either of the Borrowers and whether or not any other guarantor, any
other party or either of the Borrowers be joined in any such action or actions.
Each of Holdings and Trico Subsea Holding waive, to the fullest extent permitted
by law, the benefit of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by either of the Borrowers or
other circumstance which operates to toll any statute of limitations as to the
Borrowers shall operate to toll the statute of limitations as to Holdings and
Trico Subsea Holding.

 

-69-



--------------------------------------------------------------------------------



 



12.05 Authorization. Each of Holdings and Trico Subsea Holding authorizes the
Guaranteed Creditors without notice or demand (except as shall be required by
applicable statute or this Agreement and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:
(a) in accordance with the terms and provisions of this Agreement and the other
Credit Documents, change the manner, place or terms of payment of, and/or change
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Parent Companies Guaranty made shall apply to such Guaranteed Obligations as so
changed, extended, renewed or altered;
(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;
(c) exercise or refrain from exercising any rights against the Borrowers, any
other Credit Party or others or otherwise act or refrain from acting;
(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
other Credit Parties or other obligors;
(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to their respective creditors other than the Guaranteed Creditors;
(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrowers remain unpaid;
(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings or Trico
Subsea Holding from its liabilities under this Guaranty.
12.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of each of Holdings and Trico Subsea Holding or any of
their Subsidiaries or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

-70-



--------------------------------------------------------------------------------



 



12.07 Subordination. Any indebtedness of either of the Borrowers now or
hereafter owing to each of Holdings and Trico Subsea Holding is hereby
subordinated to the Guaranteed Obligations of the Borrowers owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrowers to each of
Holdings and Trico Subsea Holding shall be collected, enforced and received by
Holdings or Trico Subsea Holding, as the case may be, for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations, but without
affecting or impairing in any manner the liability of Holdings or Trico Subsea
Holding under the other provisions of this Guaranty. Prior to the transfer by
Holdings or Trico Subsea Holding of any note or negotiable instrument evidencing
any such indebtedness of the Borrowers to Holdings or Trico Subsea Holding, as
the case may be, shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, each of Holdings and Trico Subsea Holding hereby agrees with
the Guaranteed Creditors that they will not exercise any right of subrogation
which they may at any time otherwise have as a result of this Parent Companies
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been paid in full in cash. If
and to the extent required in order for the Guaranteed Obligations of each of
Holdings and Trico Subsea Holding to be enforceable under applicable federal,
state and other laws relating to the insolvency of debtors, the maximum
liability of Holdings or Trico Subsea Holding, as the case may be, hereunder
shall be limited to the greatest amount which can lawfully be guaranteed by
Holdings or Trico Subsea Holding, as the case may be, under such laws, after
giving effect to any rights of contribution, reimbursement and subrogation
arising under this Section 12.07.
12.08 Waiver. (a) Each of Holdings and Trico Subsea Holding waives any right
(except as shall be required by applicable statute and cannot be waived) to
require any Guaranteed Creditor to (i) proceed against either of the Borrowers,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from either of the Borrowers, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Each of Holdings and Trico Subsea Holding waives any defense based
on or arising out of any defense of the Borrowers, any other guarantor or any
other party, other than payment in full in cash of the Guaranteed Obligations,
based on or arising out of the disability of either of the Borrowers, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of either of the Borrowers other than payment in
full in cash of the Guaranteed Obligations. The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against either of the Borrowers, or any
other party, or any security, without affecting or impairing in any way the
liability of either Holdings or Trico Subsea Holding hereunder except to the
extent the Guaranteed Obligations have been paid in cash. Each of Holdings and
Trico Subsea Holding waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
or Trico Subsea Holding against the Borrowers, or any other party or any
security.

 

-71-



--------------------------------------------------------------------------------



 



(b) Each of Holdings and Trico Subsea Holding waives all presentments, demands
for performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations. Each of Holdings and Trico Subsea Holding
assumes all responsibility for being and keeping itself informed of the
Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks which each of Holdings and Trico Subsea
Holding assumes and incurs hereunder, and agrees that neither the Administrative
Agent nor any of the other Guaranteed Creditors shall have any duty to advise
either Holdings or Trico Subsea Holding of information known to them regarding
such circumstances or risks.
Section 13. Miscellaneous.
13.01 Payment of Expenses. The Borrowers agree to: (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent in connection with its
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders); (ii) pay and hold the Administrative Agent,
each of the Lenders harmless from and against any and all present and future
stamp, documentary, transfer, sales and use, value added, excise and other
similar taxes with respect to the foregoing matters, the performance of any
obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to the Administrative Agent,
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent,
the Collateral Agent, each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors (the “Indemnitees”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to,

 

-72-



--------------------------------------------------------------------------------



 



or by reason of, (a) any investigation, litigation or other proceeding (whether
or not the Administrative Agent, any Lender is a party thereto and whether or
not such investigation, litigation or other proceeding is brought by or on
behalf of any Credit Party) related to the entering into and/or performance of
this Agreement or any other Credit Document or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the Release of Hazardous Materials by either of the Borrowers or their
respective Subsidiaries in the air, surface water or groundwater or on the
surface or subsurface of any Mortgaged Vessel at any time owned, operated or
occupied by the Borrowers, or any of the Borrowers’ respective Subsidiaries,
either of the generation, storage, transportation, handling, disposal or Release
of Hazardous Materials by the Borrowers or any of the Borrowers’ respective
Subsidiaries at any location, whether or not owned, leased or operated by either
of the Borrowers or any of the Borrowers’ respective Subsidiaries, the
non-compliance of any Mortgaged Vessel with Environmental Law (including
applicable permits thereunder) applicable to any Mortgaged Vessel, or any
Environmental Claim asserted against the Borrower or any of the Borrowers’
respective Subsidiaries, or any Mortgaged Vessel at any time owned, operated or
occupied by the Borrowers or any of the Borrowers’ respective Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or caused by the actions or inactions of the Person to be
indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
either of the Borrowers or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrowers or
any Credit Party but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the
Borrowers or such Credit Party, as applicable, to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

-73-



--------------------------------------------------------------------------------



 



13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered: if to any Credit Party, at the address specified under
its signature below; if to any Lender, at its address specified opposite its
name on Schedule II below; and if to the Administrative Agent, at its Notice
Office; or, as to any other Credit Party, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall when mailed, telegraphed, telexed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt if delivered by hand or overnight
courier service, sent by telecopier or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 13.03
or in accordance with the latest unrevoked direction from such party given in
accordance with this Section 13.03.
13.04 Benefit of Agreement; Assignments and Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
(i) no Credit Party may assign or transfer any of its rights, obligations or
interests hereunder or under any other Credit Document without the prior written
consent of the Lenders, (ii) although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Revolving Loan Commitments hereunder except as provided in Sections 2.12 and
13.04(b)) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and (iii) no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Commitment
Commission thereon (except (m) in connection with a waiver of applicability of
any post-default increase in interest rates and (n) that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (x)) or reduce
the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Loan Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrowers of any of their rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.

 

-74-



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and/or its outstanding Loans to its (i) parent company so long as
such parent company is solvent and/or any affiliate of such Lender which is at
least 50% owned by such Lender or its parent company (so long as such affiliate
is solvent) or (ii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed or advised
by the same investment advisor of such Lender or by an Affiliate of such
investment advisor (so long as such fund is solvent) or (iii) to one or more
Lenders or (y) assign with the consent of the Borrowers (which consent shall not
be unreasonably withheld or delayed and shall not be required if any Event of
Default is then in existence) all, or if less than all, a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Revolving Loan Commitments and outstanding principal amount of Loans
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Revolving Loan Commitments (and/or outstanding
Loans, as the case may be) of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes assigned by the Lender, new Notes
will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised Revolving
Loan Commitments (and/or outstanding Loans, as the case may be), (iii) the
consent of the Administrative Agent shall be required in connection with any
assignment pursuant to preceding clause (y) (which consent shall not be
unreasonably withheld or delayed), and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,000. To the extent
of any assignment pursuant to this Section 13.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned Revolving
Loan Commitments and outstanding Loans. At the time of each assignment pursuant
to this Section 13.04(b) to a Person which is not already a Lender hereunder,
the respective assignee Lender shall, to the extent legally entitled to do so,
comply with Section 4.04(b). To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitments and related outstanding
Obligations pursuant to Section 2.12 or this Section 13.04(b) would, at the time
of such assignment, result in increased costs under Section 2.09 or 2.10 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

 

-75-



--------------------------------------------------------------------------------



 



13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.
13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrowers in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.
(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans or
Commitment Commission, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) (i) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall
not be construed to apply to any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans.

 

-76-



--------------------------------------------------------------------------------



 



13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrowers to the Lenders). In addition, all
computations determining compliance with Sections 9.06 through 9.09, inclusive,
shall utilize generally accepted accounting principles and policies in
conformity with, and consistent with, those used to prepare the historical
audited consolidated financial statements of the Holdings and its Subsidiaries
referred to in Section 7.05(a). Unless otherwise noted, all references in this
Agreement to “GAAP” or “generally accepted accounting principles” shall mean
generally accepted accounting principles as in effect in the United States of
America as may be modified from time to time.
(b) All computations of interest and Commitment Commission hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Commitment Commission are payable.
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
APPOINTMENT OF PROCESS AGENT. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,
EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION. EACH CREDIT PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS,
AUTHORIZES AND EMPOWERS CT CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF
AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NY 10011, AS ITS DESIGNEE, APPOINTEE
AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL

 

-77-



--------------------------------------------------------------------------------



 



LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE CREDIT PARTIES AGREE TO DESIGNATE A
NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;
PROVIDED THAT ANY FAILURE ON THE PART OF THE CREDIT PARTIES TO COMPLY WITH THE
FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT
THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS
SECTION 13.08 OR OTHERWISE PERMITTED BY LAW. IF AT ANY TIME DURING WHICH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT, ANY CREDIT PARTY DOES
NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK CITY, SUCH CREDIT PARTY
WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE
SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE
OF PROCESS OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF ANY CREDIT PARTY
TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY
PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER
DESCRIBED ABOVE IN THIS SECTION 13.08 OR OTHERWISE PERMITTED BY LAW.
(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrowers and the Administrative
Agent.

 

-78-



--------------------------------------------------------------------------------



 



13.10 Restatement Effective Date. (a) This Agreement shall become effective on
the date (the “Restatement Effective Date”) on which (i) Holdings, Trico Subsea
Holding, the Borrowers, the Administrative Agent and each of the Lenders party
hereto shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent or,
in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it and
(ii) the conditions set forth in Section 5 are met (or waived) to the reasonable
satisfaction of the Administrative Agent and the Lenders. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions contained in Section 5 have not been met (or waived) to such Lender’s
reasonable satisfaction, upon the satisfaction of the condition described in
clause (i) of the immediately preceding sentence and upon the Administrative
Agent’s good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Restatement Effective
Date shall have been deemed to have occurred and all conditions contained in
Section 5 shall be deemed satisfied or waived by the Administrative Agent and
each Lender. The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Restatement Effective Date. It is
hereby acknowledged and agreed from and after the Restatement Effective Date,
all references in the Credit Agreement and each of the other Loan Documents to
the Original Shipping Credit Agreement and/or the Original Subsea Credit
Agreement shall be deemed to be references to the Original Shipping Credit
Agreement and/or the Original Subsea Credit Agreement, as applicable, as
modified hereby on the Restatement Effective Date.
(b) Each of the Borrowers hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, with respect to each of the
Existing Loans to which it is a party. This Agreement represents an amendment
and restatement of the Original Credit Agreements, and not a novation of the
obligations and liabilities under the Original Credit Agreements or evidence of
payment or discharge of all or any of the obligations or liabilities under the
Original Credit Agreements. The execution of this Agreement shall not operate as
a novation, waiver of any right, power, or remedy nor constitute a waiver of any
provision of any of the Original Credit Agreements, except as expressly set
forth herein.
13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

-79-



--------------------------------------------------------------------------------



 



13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(although additional parties may be added to (and annexes may be modified to
reflect such additions), and any of the Parent, Holdings, Trico Subsea Holding
or the Subsidiaries Guarantors may be released from its respective Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender with
Obligations being directly affected in the case of following clause (i)) and in
the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, extend the timing for or reduce the principal amount of any Scheduled
Commitment Reduction, or reduce the rate or extend the time of payment of
interest on any Loan or Note or Commitment Commission (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
and (y) any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i)), or reduce the principal amount thereof (except to the
extent repaid in cash), (ii) release any Vessel Mortgage (except as expressly
provided in the Credit Documents), (iii) amend, modify or waive any provision of
this Section 13.12, (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Revolving Loan Commitments were included on
the Original Shipping Effective Date), (v) consent to the assignment or transfer
by either of the Borrowers of any of their respective rights and obligations
under this Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify
or waive any other provision in this Agreement to the extent providing for
payments or prepayments of Loans or reductions in Revolving Loan Commitments, in
each case, to be applied pro rata among the Lenders entitled to such payments or
prepayments of Loans or reductions in Revolving Loan Commitments (it being
understood that the provision of additional extensions of credit pursuant to
this Agreement, or the waiver of any mandatory commitment reduction or any
mandatory prepayment of Loans by the Required Lenders shall not constitute an
amendment, modification or waiver for purposes of this clause (vi), or
(vii) release any Subsidiaries Guarantor from a Subsidiaries Guaranty to the
extent same owns a Mortgaged Vessel); provided, further, that no such change,
waiver, discharge or termination shall (u) increase the Revolving Loan
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Revolving Loan Commitments shall not constitute an increase of
the Revolving Loan Commitment of any Lender, and that an increase in the
available portion of any Revolving Loan Commitment of any Lender shall not
constitute an increase in the Revolving Loan Commitment of such Lender),
(v) without the consent of each Agent, amend, modify or waive any provision of
Section 11 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent or (w) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

 

-80-



--------------------------------------------------------------------------------



 



(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Sections 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrowers if the respective Lender’s consent is required with
respect to less than all Loans (or related Revolving Loan Commitments), to
replace only the respective Revolving Loan Commitments and/or Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.12 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment),
and/or repay outstanding Loans and terminate any outstanding Revolving Loan
Commitments of such Lender which gave rise to the need to obtain such Lender’s
consent, in accordance with Sections 4.02(b) and/or 4.01(iv), provided that,
unless the Revolving Loan Commitments are terminated, and Loans repaid, pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Revolving Loan Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), provided, further, that in any event the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Loans solely as a result of the exercise of such Lender’s rights (and
the withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.09, 2.10, 4.04 and 13.01 shall, subject to Section 13.15 (to the
extent applicable), survive the execution, delivery and termination of this
Agreement and the Notes and the making and repayment of the Loans.
13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
13.15 Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Sections 2.09, 2.10 or 4.04 of this Agreement, unless a
Lender gives notice to the Borrowers that it is obligated to pay an amount under
any such Section within one year after the later of (x) the date the Lender
incurs the respective increased costs, Taxes, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital or
(y) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Sections 2.09, 2.10 or 4.04 as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to such Lender giving notice to the
Borrowers that it is obligated to pay the respective amounts pursuant to said
Sections 2.09, 2.10 or 4.04, as the case may be. This Section 13.15 shall have
no applicability to any Section of this Agreement other than said Sections 2.09,
2.10 or 4.04.

 

-81-



--------------------------------------------------------------------------------



 



13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrowers (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
either of the Borrowers or any of their respective Subsidiaries which is now or
in the future furnished pursuant to this Agreement or any other Credit Document,
provided that any Lender may disclose any such information (a) as has become
generally available to the public other than by virtue of a breach of this
Section 13.16(a) by the respective Lender, (b) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in respect to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (e) to the Administrative Agent or the
Collateral Agent and (f) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or Revolving Loan Commitments or any interest therein by such Lender,
provided that such prospective transferee expressly agrees to be bound by the
confidentiality provisions contained in this Section 13.16.
(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Borrowers or their respective
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 12.16 to the same extent as such Lender.
13.17 Register. The Borrowers hereby designate the Administrative Agent to serve
as the Borrowers’ agent, solely for purposes of this Section 13.17, to maintain
a register (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment and prepayment in respect of the principal amount
of the Loans of each Lender. Failure to make any such recordation, or any error
in such recordation shall not affect the Borrowers’ obligations in respect of
such Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitments of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Revolving Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Revolving Loan Commitments and Loans shall remain owing to the transferor.
The registration of an assignment or transfer of all or part of any Revolving
Loan Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrowers agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.

 

-82-



--------------------------------------------------------------------------------



 



13.18 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrowers hereunder or under any
of the Notes in the currency expressed to be payable herein or under the Notes
(the “specified currency”) into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s New York office on the Business Day
preceding that on which final judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers agree, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrowers.
13.19 Language. All correspondence, including, without limitation, all notices,
reports and/or certificates, delivered by any Credit Party to the Administrative
Agent, the Collateral Agent or any Lender shall, unless otherwise agreed by the
respective recipients thereof, be submitted in the English language or, to the
extent the original of such document is not in the English language, such
document shall be delivered with a certified English translation thereof.
13.20 Waiver of Immunity. Each Borrower, in respect of itself, each other Credit
Party, its and their process agents, and its and their properties and revenues,
hereby irrevocably agrees that, to the extent that such Borrower, any other
Credit Party or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United States,
Norway, Bahamas, England, the Republic of Vanuatu, Malta, Cyprus or elsewhere,
to enforce or collect upon the Obligations of the Borrowers or any other Credit
Party related to or arising from the transactions contemplated by any of the
Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Borrower, for itself and on behalf of the other
Credit Parties, hereby expressly waives, to the fullest extent permissible under
applicable law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere.

 

-83-



--------------------------------------------------------------------------------



 



13.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.
13.22 Lender Consent. Each Lender on the Restatement Effective Date, which is a
lender under the Parent Credit Agreement consents to the execution, delivery and
performance of each of the Credit Parties of this Agreement.
13.23 Trico Shipping as Agent for Borrowers. Trico Subsea hereby irrevocably
appoints Trico Shipping as the borrowing agent and attorney-in-fact for itself
(the “Borrower Representative”), which appointment shall remain in full force
and effect unless and until Administrative Agent shall have received prior
written notice signed by all of the Borrowers that such appointment has been
revoked and that Trico Subsea has been appointed Borrower Representative. Trico
Subsea hereby irrevocably appoints and authorizes Borrower Representative (i) to
provide to Administrative Agent and receive from Administrative Agent all
notices with respect to Loans obtained for the benefit of any Borrower and all
other notices and instructions under the Credit Documents and (ii) to take such
action on its behalf as Borrower Representative deems appropriate to obtain
Loans and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement. None of the Administrative Agent nor
the Lenders shall incur liability to the Borrowers as a result of relying on any
instructions of Borrower Representative and each Borrower hereby jointly and
severally agrees to indemnify the Indemnitees and hold the Indemnitees harmless
against any and all liability, expense, loss or claim of damage or injury, made
against such Indemnitee by any Borrower or by any third party whosoever, arising
from or incurred by reason of the Administrative Agent and Lenders relying on
any instructions of Borrower Representative; provided, however, that neither
Borrower shall be required to indemnify any Indemnitee to the extent any
liability, expense loss, or claim of damage arises from the gross negligence or
willful misconduct of any Indemnitee.
13.24 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:
(a) the Administrative Agent (i) shall not have received on the Restatement
Effective Date a favorable opinion from any of (w) Thommessen Krefting Greve
Lund AS, Norwegian counsel to each Credit Party, (x) Higgs & Johnson, Bahamian
counsel to each Credit Party, (y) Seward & Kissel LLP, Vanuatu maritime counsel
to each Credit Party or (z) White & Case LLP, London Office, English counsel to
the Administrative Agent and (ii) shall have received as promptly as practicable
and in no event later than October 2, 2009 (or such later date as shall be
acceptable to the Administrative Agent (the “First Post-Closing Date”)), each a
favorable opinion from each of the counsel listed in clauses (w) through
(z) above;

 

-84-



--------------------------------------------------------------------------------



 



(b) Trico Shipping (i) shall not be required to have caused to be recorded in
the appropriate vessel registry on the Restatement Effective Date Vessel
Mortgages, amendments to the Vessel Mortgages or amendments and restatements of
the Vessel Mortgages, as applicable, with respect to each of the Mortgaged
Vessels listed in rows 1 through 12 on Schedule III and (ii) shall be required
to have caused to be recorded in the appropriate vessel registry, as promptly as
practicable and in no event later than the First Post-Closing Date, Vessel
Mortgages, amendments to the Vessel Mortgages or amendments and restatements of
the Vessel Mortgages, as applicable, with respect to each of the Mortgaged
Vessels listed in rows 1 through 12 on Schedule III;
(c) (i) neither of the Borrowers shall be required to have caused to be recorded
in the appropriate vessel registry on the Restatement Effective Date a Factoring
Agreement and (ii) the Borrowers shall be required to have caused to be recorded
in the appropriate vessel registry, as promptly as practicable and in no event
later than the First Post-Closing Date, Factoring Agreements;
(d) Trico Subsea (i) shall not be required to have obtained or delivered on or
prior to the Restatement Effective Date all necessary consents required for the
assignment of each Refund Guarantee to the Collateral Agent and (ii) shall be
required to obtain and deliver, as promptly as practicable and in no event later
than October 31, 2009 (or such later date as shall be acceptable to the
Administrative Agent (the “Second Post-Closing Date”)), all necessary consents
required for the assignment of each Refund Guarantee to the Collateral Agent;
and
(e) the Borrowers shall use their commercially reasonable efforts to provide
consents relating to the Assignment of Charters for any charter or other similar
contract that has as of the Restatement Effective Date a remaining term of
twelve (12) months or greater, including any extension option, granted by Trico
Subsea.

 

-85-



--------------------------------------------------------------------------------



 



All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true in all material respects because the foregoing
actions were not taken on the Restatement Effective Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 13.24
(except to the extent such representations and warranties expressly relate to an
earlier date) and (y) to the extent any representation and warranty would not be
true because the foregoing actions were not taken on the Restatement Effective
Date, all respective representations and warranties relating to the Security
Documents shall be required to be true in all material respects immediately
after the actions required to be taken by Section 13.24 have been taken (or were
required to be taken) (except to the extent such representations and warranties
expressly relate to an earlier date). The acceptance of the proceeds of each
Loan incurred after (I) the First Post-Closing Date shall constitute a
representation, warranty and covenant by each of Holdings and the Borrowers to
each of the Lenders that the actions required pursuant to Sections 13.24(a),
(b) and (c) will be, or have been, taken within the relevant time periods
referred to in Sections 13.24(a), (b) and (c), and (II) the Second Post-Closing
Date shall constitute a representation, warranty and covenant by each of
Holdings and the Borrowers to each of the Lenders that the actions required
pursuant to Section 13.24(d) will be, or have been, taken within the relevant
time periods referred to in Section 13.24(d), and that, at each such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct in all material respects (except to the
extent such representations and warranties expressly relate to an earlier date)
without any modification pursuant to this Section 13.24 (except, prior to the
Second Post-Closing Date, Section 13.24(d)), and the parties hereto acknowledge
and agree that the failure to take any of the actions required above, within the
relevant time periods required above, shall give rise to an immediate Event of
Default pursuant to this Agreement.
*     *     *

 

-86-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

                  Address: 10001 Woodloch Forest Dr.       TRICO SUPPLY AS,    
Suite 610
      as Holdings    
The Woodlands, Texas 77380
               
Telephone: (281) 203-5700
      By:    /s/ Siri Wennevik    
 Facsimile: (281) 203-5701
         
 
Name: Siri Wennevik    
 
          Title: Attorney-in-fact    
 
                Address: 10001 Woodloch Forest Dr.       TRICO SUBSEA HOLDING
AS,    
Suite 610
      as Trico Subsea Holding    
The Woodlands, Texas 77380
               
Telephone: (281) 203-5700
      By:   /s/ Siri Wennevik    
 Facsimile: (281) 203-5701
         
 
Name: Siri Wennevik    
 
          Title: Attorney-in-fact    
 
                Address: 10001 Woodloch Forest Dr.       TRICO SUBSEA AS,    
Suite 610
      as a Borrower    
The Woodlands, Texas 77380
               
Telephone: (281) 203-5700
      By:   /s/ Siri Wennevik    
 Facsimile: (281) 203-5701
         
 
Name: Siri Wennevik    
 
          Title: Attorney-in-fact    
 
                Address: 10001 Woodloch Forest Dr.       TRICO SHIPPING AS,    
Suite 610
      as a Borrower    
The Woodlands, Texas 77380
               
Telephone: (281) 203-5700
      By:   /s/ Siri Wennevik    
 Facsimile: (281) 203-5701
         
 
Name: Siri Wennevik    
 
          Title: Attorney-in-fact    

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 





--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC,
NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President            By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President   

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BAYERISCHE HYPO- UND VEREINSBANK AG,
as Lender
      By:   /s/ Somitsch         Name:           Title:               By:   /s/
Balz         Name:   Balz        Title:   Associate   

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
REVOLVING LOAN COMMITMENTS

          Lender   Revolving Loan Commitment  
 
 
Nordea Bank Norge ASA, Grand Cayman Branch
  $ 97,230,623.00  
 
 
Bayerische Hypo- und Vereinsbank AG
  $ 75,330,623.00  
 
 
Total:
  $ 172,561,246.00  
 
     

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES
Nordea Bank Norge ASA, Grand Cayman Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
USA
Attention: Loan Administration
Telephone: (212) 318-9632
Facsimile: (212) 421-4420
Bayerische Hypo- und Vereinsbank AG
Alter Wall 22
20457 Hamburg
Germany
Attention: Stephan Somitsch
Telephone: +49 (40) 3692-4625
Facsimile: +49 (4) 3692-2272
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
COLLATERAL VESSELS

                                          Jurisdiction of         Registered    
      Registration and #   Name   Owner   Number   Flag
 
                   
1.
  M/V Northern Canyon   Trico Shipping AS     8000711     Bahamian
 
                   
2.
  M/V Northern Challenger   Trico Shipping AS     9011765     Norwegian
 
                   
3.
  M/V Northern Clipper   Trico Shipping AS     9087312     Norwegian
 
                   
4.
  M/V Northern Commander   Trico Shipping AS     8501098     Norwegian
 
                   
5.
  M/V Northern Corona   Trico Shipping AS     9005352     Norwegian
 
                   
6.
  M/V Northern Crusader   Trico Shipping AS     9005364     Norwegian
 
                   
7.
  M/V Northern Princess   Trico Shipping AS     1576     Vanuatu
 
                   
8.
  M/V Northern Queen   Trico Shipping AS     705528     British
 
                   
9.
  M/V Northern River   Trico Shipping AS     9179323     Norwegian
 
                   
10.
  M/V Northern Supporter   Trico Shipping AS     728683     British
 
                   
11.
  M/V Northern Wave   Trico Shipping AS     9255141     Norwegian
 
                   
12.
  M/V Trico Sabre   Trico Subsea AS     8001643     Bahamian
 
                   
13.
  TBD   Trico Subsea AS           TBD
 
                   
14.
  TBD   Trico Subsea AS           TBD
 
                   
15.
  TBD   Trico Subsea AS           TBD

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
VESSEL ACQUISITION AGREEMENTS
1. Shipbuilding Contract for One VS 470 MPSV, Builder’s Hull No: 117, dated as
of August 25, 2006 between J. Hagenæs Shipping AS and Temba Shipyards Limited,
as modified by Novation Agreement — Shaft Genset dated as of December 18, 2006
by and among Nordic Maritime Pte Ltd. as original buyer, J. Hagenaes Shipping AS
as original buyer in fact, Active Subsea AS as new buyer and East Asia Energy
Pte Ltd. as seller; and as modified by Novation Agreement dated as of
December 18, 2006 by and among Nordic Maritime Pte Ltd. as original buyer, J.
Hagenaes Shipping AS as original buyer in fact, Active Subsea AS as new buyer
and Kawasaki Heavy Industries Ltd. as seller; and as modified by Novation
Agreement — Deck Equipments dated as of December 15, 2006 by and among Nordic
Maritime Pte Ltd. as original buyer, J. Hagenaes Shipping AS as original buyer
in fact, Active Subsea AS as new buyer and Kawasaki Heavy Industries Ltd. as
Seller (collectively the “Novations”).
2. Shipbuilding Contract for One VS 470 MPSV, Builder’s Hull No: 118, dated as
of August 25, 2006 between J. Hagenæs Shipping AS and Temba Shipyards Limited,
as modified by the Novations.
3. Shipbuilding Contract for One VS 470 MPSV, Builder’s Hull No: 119, dated as
of August 25, 2006 between J. Hagenæs Shipping AS and Temba Shipyards Limited,
as modified by the Novations.
4. Assignment Agreement dated as of November 22, 2007 by and among Active Subsea
ASA, Active Subsea AS, J. Hagenaes Shipping AS and Trico Marine Services Inc.
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Det Norske Veritas
Lloyd’s Register
Bureau Veritas
Nippon Kaiji Kyokai
Germanischer Lloyd AG
or such other first-class vessel classification society which is a member of
International Association of Classification Societies Ltd. that the
Administrative Agent has, with the consent of the Required Lenders, approved in
writing.
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
ERISA
1. Trico Supply AS Norwegian Pension Plan 8236
2. Trico Supply AS Norwegian Pension Plan 3740
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
SUBSIDIARIES

              Direct Owner(s) &   Jurisdiction of Legal Name of Subsidiary  
Percentage Ownership   Organization
 
 
DeepOcean AS
  Trico Supply AS (100%)   Norway
Trico Supply (UK) Limited
  Trico Supply AS (100%)   England and Wales
Albyn Marine Limited
  Trico Supply (UK) Limited (100%)   Scotland
CTC Marine Projects Ltd.
  DeepOcean AS (100%)   UK
DeepOcean Brasil Servicios Ltda.
  DeepOcean AS (100%)   Brazil
DeepOcean Maritime AS
  DeepOcean AS (100%)   Norway
DeepOcean Management AS
  DeepOcean AS (100%)   Norway
DeepOcean de Mexico S. de R.L. de C.V.
  DeepOcean AS (99%)
DeepOcean Management AS (1%)   Mexico
CTC Marine Projects Ltd.
  CTC Marine Projects Ltd. (100%)   Australia
CTC Marine Projects Ltd.
  CTC Marine Projects Ltd. (100%)   Egypt
CTC Marine Projects Ltd.
  CTC Marine Projects Ltd. (100%)   Singapore
CTC Marine Norway AS
  CTC Marine Projects Ltd. (100%)   Norway
CTC Guernsey Ltd.
  CTC Marine Projects Ltd. (100%)   Guernsey
DeepOcean Subsea Services Ltd.
  DeepOcean Maritime AS (100%)   UK
DeepOcean BV
  DeepOcean Maritime AS (100%)   The Netherlands
Servicios Especializado S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)
DeepOcean Management AS (1%)   Mexico
Servicios Administrativo S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)
DeepOcean Management AS (1%)   Mexico
DeepOcean UK Ltd.
  DeepOcean Subsea Services Ltd. (100%)   UK
Trico Shipping AS
  Trico Supply AS (100%)   Norway
Trico Subsea Holding AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping III AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping II AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping AS
  Trico Shipping AS (100%)   Norway
Trico Subsea AS
  Trico Subsea Holding AS (100%)   Norway

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
EXISTING INDEBTEDNESS

          Indebtedness   Amounts  
 
       
Promissory Note, dated November 8, 2007, by Trico Supply AS in favor of Trico
Marine Operators, Inc.
  $ 194,200,003.54  
 
       
Subordinated Loan Agreement, dated as of June 23, 2009, by and between Trico
Supply AS, as borrower, and DeepOcean AS, as lender
  $ 343,750,000.00  
 
       
Subordinated Loan Agreement, dated as of May 8, 2009, by and between Trico
Supply AS, as borrower, and DeepOcean Maritime AS, as lender
  $ 263,881,000.00  
 
       
Loan Agreement, dated as of November 8, 2007, by and between Trico Supply AS, as
borrower, and Trico Marine Cayman, L.P., as lender
  $ 33,486,076.35  
 
       
Subordinated Loan Agreement, dated as of May 15, 2008, by and between Trico
Shipping AS, as borrower, and Trico Marine Services, Inc., as lender
  $ 395,000,000.00  
 
       
Subordinated Loan Agreement, dated as of May 11, 2009, by and between Trico
Shipping AS, as borrower, and DeepOcean AS, as lender
  $ 5,000,000.00  
 
       
Subordinated Loan Agreement, dated as of May 8, 2009, by and between Trico
Shipping AS, as borrower, and DeepOcean Maritime AS, as lender
  $ 468,959,000.00  
 
       
Subordinated Revolving Loan Agreement, dated as of January 23, 2009, by and
between Trico Shipping AS, as borrower, and Trico Supply AS, as lender
  $ 350,000,000.00  
 
       
Subordinated Revolving Loan Agreement, dated as of June 24, 2009, by and between
Trico Shipping AS, as borrower, and DeepOcean Shipping AS, as lender
  $ 5,000,000.00  
 
       
Subordinated Revolving Loan Agreement, dated as of November 19, 2008, by and
between Trico Shipping AS, as borrower, and Trico Subsea AS, as lender
  $ 25,000,000.00  

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
INSURANCE

                  Insured Party   Carrier   Policy Type   Amount   Deductible
 
               
Trico Supply AS
  Lloyds and London
insurance companies   Hull   According to vessel value   $100,000 per
occurrence
 
               
Trico Supply AS
  P & I Gard   P & I   $6.25 billion per occurrence   NOK 30,000
 
               
Trico Supply AS
  P & I Gard   Pollution   $1 billion   NOK 30,000
 
               
Trico Supply AS
  P & I Gard   General Liability   $10 million   NOK 30,000
 
               
Trico Supply AS
  P & I Gard   Corporate Excess   $75 million
(in excess of the General Liability policy)   NOK 30,000
 
               
Trico Supply AS
  P & I Gard   Norwegian War
Risk Pool   $350 million   None

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE X
LEGAL NAME; TYPE OF ORGANIZATION AND
WHETHER A REGISTERED ORGANIZATION;
JURISDICTION OF ORGANIZATION; ETC.

                                      Organizational           Registered      
Identification       Type of   Organization   Jurisdiction of   Number (if  
Borrower/Guarantor   Organization   (Y/N)   Organization   applicable)  
 
                   
Trico Subsea AS
  Limited Company   Yes   Norway     989 941 372  
Trico Supply AS
  Limited Company   Yes   Norway     976 853 938  
Trico Shipping AS
  Limited Company   Yes   Norway     976 854 020  
Trico Subsea Holding AS
  Limited Company   Yes   Norway     990 653 305  

signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
TRANSACTIONS WITH AFFILIATES
None.
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
REQUIRED INSURANCE
(a) The Shipowner, at its own expense, or with respect to part (a)(iii) of the
Insurance Provisions the Mortgagee at the expense of the Shipowner, will keep
the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:
(i) Marine and war risk, including London Blocking and Trapping Addendum and
Lost Vessel Clause, hull and machinery insurance on an agreed value in an amount
in U.S. dollars equal to, except as otherwise approved or required in writing by
the Mortgagee, the greater of (x) the then full commercial value of the Vessel
and (y) an amount which, when aggregated with such insured value of the other
Mortgaged Vessels (if the other Mortgaged Vessels are then subject to a mortgage
in favor of the Mortgagee under the Credit Agreement, and have not suffered an
Event of Loss), is equal to 110% of the then current Total Commitment.
(ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:
(y) the maximum amount available of $1,000,000,000, as that amount may from time
to time change, from the International Group of Protection and Indemnity
Associations or alternatively such sources of pollution, spillage or leakage
coverage as are commercially available in any absence of such coverage by the
International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and
(z) the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
(iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 110% of the then applicable Total Commitment; all such
mortgagee’s interest insurance cover shall in the Mortgagee’s discretion be
obtained directly by the Mortgagee and the Shipowner shall on demand pay all
costs of such cover.
signature page to Trico $172,561,246 MM Facility A&R Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule XII
Page 2
(iv) While the Vessel is idle or laid up, at the option of the Shipowner and in
lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
(b) The marine and commercial war-risk insurance required by the Insurance
Provisions shall have deductibles and franchises no higher than the following:
(i) Hull and Machinery — U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity — U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
(c) The Shipowner will furnish the Mortgagee from time to time on request, and
in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of the Insurance Provisions, to agree to
advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 

 



--------------------------------------------------------------------------------



 



Schedule XII
Page 3
The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:
(i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
(ii) they will have endorsed on each and every policy as and when the same is
issued the loss payable clause and the notice of assignment referred to in the
relevant Assignment of Insurances for the Vessel; and
(iii) they will not set off against any sum recoverable in respect of a claim
against the Vessel under the said underwriters or brokers or any other person in
respect of any other vessel nor cancel the said insurances by reason of
non-payment of such premiums or other amounts.
All policies of insurance required hereby shall provide for not less than
14 days prior written notice to be received by the Mortgagee of the termination
or cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the Vessel.
The Shipowner agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Mortgagee
being informed and having the right to continue the insurance by paying any
premiums not paid by the Shipowner, receipts showing payment of premiums for
required insurance and also of demands from the Vessel’s P & I underwriters
shall be in the hands of the Mortgagee at least two (2) days before the risk in
question commences.
(d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever nature
payable under any insurance must be payable to the Mortgagee for distribution
first to itself and thereafter to the Shipowner or others as their interests may
appear. Nevertheless, until otherwise required by the Mortgagee by notice to the
underwriters upon the occurrence and continuance of an Event of Default,
(i) amounts payable under any insurance on the Vessel with respect to protection
and indemnity risks may be paid directly to the Shipowner to reimburse it for
any loss, damage or expense incurred by it and covered by such insurance or to
the person to whom any liability covered by such insurance has been incurred,
and (ii) amounts payable under any insurance with respect to the Vessel
involving any damage to the Vessel, may be paid by underwriters directly for the
repair, salvage or other charges involved or, if the Shipowner shall have first
fully repaired the damage or paid all of the salvage or other charges, may be
paid to the Shipowner as reimbursement therefor; provided, however, that if such
amounts (including any franchise or deductible) are in excess of U.S.
$1,000,000, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee.

 

 



--------------------------------------------------------------------------------



 



Schedule XII
Page 4
(e) All amounts paid to the Mortgagee in respect of any insurance on the Vessel
shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
(i) any amount which might have been paid at the time, in accordance with the
provisions of paragraph (d) above, directly to the Shipowner or others shall be
paid by the Mortgagee to, or as directed by, the Shipowner;
(ii) all amounts paid to the Mortgagee in respect of an Event of Loss of the
Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;
(iii) all other amounts paid to the Mortgagee in respect of any insurance on the
Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Indebtedness hereby secured or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
(f) In the event that any claim or lien is asserted against the Vessel for loss,
damage or expense which is covered by insurance required hereunder and it is
necessary for the Shipowner to obtain a bond or supply other security to prevent
arrest of the Vessel or to release the Vessel from arrest on account of such
claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
(g) The Shipowner shall deliver to the Mortgagee copies and, whenever so
requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Vessel
Mortgage for the purpose of inspection or safekeeping, or, alternatively,
satisfactory letters of undertaking from the broker holding the same. The
Mortgagee shall be under no duty or obligation to verify the adequacy or
existence of any such insurance or any such policies, endorsement or riders.

 

 



--------------------------------------------------------------------------------



 



Schedule XII
Page 5
(h) The Shipowner agrees that it will not execute or permit or willingly allow
to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
(i) In case any underwriter proposes to pay less on any claim than the amount
thereof, the Shipowner shall forthwith inform the Mortgagee, and if an Event of
Default has occurred and is continuing, the Mortgagee shall have the exclusive
right to negotiate and agree to any compromise.
(j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it except where its failure to comply
with the foregoing could not, individually or in the aggregate, be expected to
have a Material Adverse Effect.

 

 